--------------------------------------------------------------------------------

Exhibit 10.31


LEASE AGREEMENT


2 Righter Parkway, Wilmington, Delaware


2 Righter LLC,


Landlord,


and


BioSpecifics Technologies Corp.,


Tenant


DATED: December 16, 2019
 

--------------------------------------------------------------------------------

INDEX


Section/Caption
Page
   
Basic Lease Provisions
1
   
Lease Terms
 
1. Premises, Term and Purpose
3

2. Rent
4
3. Expenses; Taxes;
5

4. Condition of Premises
9

5. Compliance with Laws; Condition of Premises
9

6. Surrender; Alterations and Repairs
9

7. Negative Covenants of Tenant
12

8. Affirmative Covenants of Tenant
13

9. Building Directory and Signage
13

10. Casualty and Insurance
14

11. Indemnification
16

12. Non-Liability of Landlord
16

13. Remedies and Termination Upon Tenant Default
17

14. Remedies Cumulative; Non-Waiver By Landlord
19

15. Building Services
19

16. Subordination
22

17. Landlord’s Cure of Tenant’s Default
22

18. Notices
22

19. Quiet Enjoyment
22

20. Inspection and Entry by Landlord
23

21. Brokerage
23

22. Landlord’s Inability to Perform
23

23. Condemnation
24

24. Assignment and Subletting
24

25. Environmental Law
26

26. Parties Bound
27

27. Tenant’s Bankruptcy or Insolvency
28

28. Miscellaneous
28




Exhibit A
Plan of the Premises
Exhibit B
Commencement Memorandum
Exhibit C
Rules and Regulations
Exhibit D
Janitorial Specifications
Exhibit E
[intentionally omitted]
Exhibit F
Estoppel Certificate
Exhibit G
[intentionally omitted]
Exhibit H
Special Stipulations




--------------------------------------------------------------------------------

LEASE AGREEMENT
 
THIS LEASE AGREEMENT (this “Lease”) is entered into by and between 2 Righter
LLC, a Delaware limited liability company (“Landlord”), and BioSpecifics
Technologies Corp., a Delaware corporation (“Tenant”), and is dated as of the
Effective Date (defined below).
 
BASIC LEASE PROVISIONS
 
The following terms of this Lease are defined as follows:
 
1.           Building:  The building located at 2 Righter Parkway, Delaware
Corporate Center II, Wilmington, Delaware 19803.
 
2.           Land:  The parcel of land on which the Building is located.
 
3.           Premises:  Suite No. 200, containing approximately three thousand
one hundred seventy (3,170) rentable square feet on Floor 2 (the “Premises”) of
the Building.  A floor plan showing the Premises is attached hereto as Exhibit
A.
 
4.           Commencement Date:  January 1, 2020; provided, however, that this
date is expressly contingent upon the Effective Date of the Lease occurring on
or before December 16, 2019.  In the event the Effective Date has not occurred
on or before December 16, 2019, then the Commencement Date shall be delayed one
(1) day for each day after December 16, 2019 until the Effective Date occurs..
 
5.           Expiration Date:  11:59 p.m. on the last day of the third (3rd)
Lease Year.  As used herein, the term “Lease Year” means each consecutive twelve
(12) calendar month period beginning on the Commencement Date, except that if
the Commencement Date is not the first day of a month, then the first Lease Year
shall begin on the first day of the month immediately following the month in
which the Commencement Date occurs, but shall include the days between and
including the Commencement Date and the last day of the month in which the
Commencement Date occurs.
 
6.           Rent Commencement Date:  The Commencement Date.
 
7.           Renewal Terms:  Two (2) consecutive renewal terms of three (3)
Lease Years each. [See Exhibit H - Special Stipulations]
 
8.           Permitted Use:  General business office and uses ancillary thereto.
 
9.           Fixed Rent:  For each Lease Year, an amount equal to the Fixed Rent
set forth below:
 
LEASE YEAR
   
ANNUAL FIXED RENT
   
MONTHLY INSTALLMENT
   
$/RSF
 
1
   
$
82,420.00
   
$
6,868.33
   
$
26.00
 
2
   
$
84,892.60
   
$
7,074.38
   
$
26.78
 
3
   
$
87,428.60
   
$
7,285.72
   
$
27.58
 



Note: Fixed Rent is shown net of utilities, Additional Rent and other amounts
payable by Tenant under this Lease.
 
10.         Late Charge:  Five percent (5%) of the amount of the payment due.
 
11.         Default Rate:  The “prime rate” of interest (the “Prime Rate”) as
published in the “Money Rates” column of The Wall Street Journal as of the
default date or other date of calculation, as the case may be, plus four percent
(4%).
 
12.         Expense Base Year:  Calendar year 2020.
 
13.         Tax Base Year:  Calendar year 2020.
 
1

--------------------------------------------------------------------------------

14.       Tenant’s Proportionate Share: 3.32% (calculated by dividing (i) the
rentable square footage of the then Premises by (ii) the rentable square footage
of the Building, which is currently 95,514.  All square footage measurements are
calculated in accordance with ANSI/BOMA Z65.1-1996 Standard of Measurement).
 
15.         Security Deposit:  Six Thousand Eight Hundred Sixty-Eight and 33/100
Dollars ($6,868.33).
 
16.         [intentionally omitted]
 
17.         Landlord’s Tenant Improvement Work:  Prior to the Commencement Date,
Landlord shall, at Landlord’s cost, perform the following items of work within
the Premises: (i) re-paint the painted surfaces of all walls, (ii) steam-clean
all carpeted floor areas, (iii) replace any worn carpet squares, and (iv)
replace missing countertop in work area.  Landlord shall perform all such work
using building-standard supplies, materials, labor, finishes and equipment. 
Tenant shall make all color selections promptly upon Landlord’s request, failing
which Landlord shall be entitled to make such color selections.
 
18.         [intentionally omitted]
 
19.         Brokers:  Virtus Realty Advisors of Delaware LLC, representing
Landlord, and Avison Young – Philadelphia, LLC, representing Tenant.
 
20.         Notice Address:
 

 
Landlord:
2 Righter LLC
   
c/o BPG Real Estate Services LLC

   
1000 N. West Street, Suite 900
   
Wilmington, Delaware 19801
   
Attn: Property Management




 
Tenant prior to the Commencement Date:
         
35 Wilbur St.
   
Lynbrook, NY 11563
   
Attn: J. Kevin Buchi




 
Tenant from and after the Commencement Date:
   
The Premises
   
Attn: Amy Greene

 
21.         Tenant Primary Contact Information:
 

 
Name: Amy Greene

 
Phone Number:
     
Email Address:
   



22.         Special Stipulations:  As set forth in Exhibit H.


23.         Effective Date:  The later of the dates on which this Lease is
executed by Landlord and Tenant, as indicated below each party’s signature.
 
2

--------------------------------------------------------------------------------

   

 
24.   

Exhibits:  The following exhibits are attached to this Lease and form a part
hereof.        
Exhibit A
Plan of the Premises
 
Exhibit B
Commencement Memorandum
 
Exhibit C
Rules and Regulations
 
Exhibit D
Janitorial Specifications
 
Exhibit E
[intentionally omitted]
 
Exhibit F
Tenant Estoppel Certificate and Agreement
 
Exhibit G
[intentionally omitted]
 
Exhibit H
Special Stipulations



LEASE TERMS
 
The parties hereby agree to the following terms and conditions:
 
1.           Premises, Term and Purpose.
 
(a)          Landlord does hereby lease to Tenant, and Tenant does hereby lease
from Landlord, the Premises, for a term commencing upon the Commencement Date
and ending on the Expiration Date (the “Term”), or such earlier date upon which
the Term may expire or be terminated pursuant to the provisions of this Lease or
pursuant to applicable Laws.
 
(b)        Tenant acknowledges and agrees that the Premises is currently vacant
and in broom clean condition.   If Landlord has not delivered the Premises to
Tenant with the Landlord’s Tenant Improvement Work complete on or before January
15, 2020 (provided, however, that such failure is not the result of Tenant Delay
or Force Majeure), then for each day that passes thereafter until the date on
which Landlord delivers the Premises to Tenant, Tenant shall receive a one (1)
day credit of Fixed Rent; and provided, further, that if Landlord has not
delivered the Premises to Tenant on or before the date which is forty-five (45)
days after the Commencement Date, then Tenant may terminate this Lease by
sending written notice of termination to Landlord prior to Landlord delivering
the Premises to Tenant.  As used herein Tenant Delay shall mean any delay caused
by the interference of Tenant, or its officers, directors, employees,
contractors or invitees.
 
(c)          Upon commencement of the Term, Landlord shall provide Tenant with a
commencement memorandum in the form attached hereto as Exhibit B, confirming the
Commencement Date, the Expiration Date and such other matters as are set forth
therein.
 
(d)          The Premises shall be used by Tenant solely for the Permitted Use
and for no other use or purpose.  Tenant shall not use or occupy the Premises or
any part thereof for any purpose that is unlawful or which is extra-hazardous on
account of fire or other casualty, or for any purpose which shall, in Landlord’s
reasonable judgment, adversely impair the character of the Building.  Tenant, at
its sole cost and expense, shall obtain and maintain all consents, licenses,
permits or approvals required to conduct its business at the Premises.  Provided
that Landlord has previously provided Tenant with copies of Landlord’s insurance
policies, Tenant shall not do or permit to be done anything which shall
invalidate the insurance policies carried by Landlord.  Tenant shall pay the
entirety of any increase in the property insurance premium for the Building if
the increase is specified by Landlord’s insurance carrier as being caused solely
by the nature of Tenant’s occupancy or any act or omission of Tenant.
 
(e)          The “Common Areas” of the Building shall be those parts of the
Building and other facilities or improvements owned, operated or maintained by
Landlord and designated, in whole or in part, from time to time by Landlord for
the general, nonexclusive use of all tenants and occupants of the Building,
including, among other things, non-dedicated elevators, halls, lobbies,
entranceways, delivery passages, drinking fountains, public restrooms and the
like, and all driveways, sidewalks, landscaping, service buildings, improvements
or other facilities designated for such use by Landlord, or otherwise made
available by Landlord for the common use by all tenants and occupants of the
Building, whether used in conjunction with the occupants of other buildings or
used exclusively by tenants of the Building, all of which facilities shall be
subject to Landlord’s management and control.  Tenant, and its employees and
invitees, shall have the general, nonexclusive right to use the Common Areas,
such use to be in common with Landlord, other tenants of the Building and other
persons entitled to use the same.  Landlord reserves the right, from time to
time, to establish or change the rules and regulations regarding use of the
Common Areas, and to reconfigure, close, change, add or eliminate the Common
Areas without liability; provided that the Building shall at all times have the
number of parking spaces required to meet applicable Laws; and provided further
that Landlord shall use commercially reasonable efforts to minimize disruption
to and interference with Tenant’s use of the Premises during and in connection
with any such reconfiguration, closure, change, addition or elimination of the
Common Areas and Tenant shall at all times (24 hours per day, 7 days per week)
have access to the Premises.
 
3

--------------------------------------------------------------------------------

(f)          This Lease is subject to all encumbrances, covenants, restrictions,
declarations, easements and other matters of record as of the Effective Date,
and to all zoning and land use regulations, affecting the Land and Building.
 
2.           Rent.
 
(a)         The rent reserved under this Lease shall be and consist of (a) the
Fixed Rent, payable in advance in equal monthly installments on the first day of
each and every calendar month; plus (b) additional rent (the “Additional Rent”)
in an amount equal to Tenant’s Proportionate Share of the Excess Expenses and
the Excess Taxes, all separate charges for services and utilities provided in
Section 15 of this Lease and any other charges as shall become due and payable
hereunder, which Additional Rent shall be payable as hereinafter provided, all
to be paid to Landlord at its office stated in Section 20 of the Basic Lease
Provisions or such other place as Landlord may designate, in lawful money of the
United States of America, commencing on the Rent Commencement Date; provided,
however, that if the Rent Commencement Date shall occur on a date other than the
first calendar day of a month, then the rent for the partial month commencing on
the Rent Commencement Date shall be pro-rated on a per diem basis.
 
(b)         Tenant does hereby covenant and agree promptly to pay the Fixed
Rent, Additional Rent and any other charges herein reserved as and when the same
shall become due and payable, without demand therefore (except as otherwise
provided in this Lease), and without any set-off or deduction whatsoever (except
as provided in this Lease).  All Additional Rent and other charges payable
hereunder, which are not due and payable on a monthly basis during the Term,
unless otherwise specified herein, shall be due and payable within thirty (30)
days after delivery by Landlord to Tenant of written notice to pay the same. 
Any rent or other sum that falls due on a Saturday, Sunday or legal holiday in
the state in which the Premises are located shall be deemed due on the next
business day.
 
(c)         In the event that any payment of Fixed Rent, Additional Rent or any
other charge shall be paid five (5) days after the due date provided herein,
Tenant shall pay, together with such payment, the Late Charge and interest
thereon at the Default Rate from the due date until the date of payment. This
Late Charge is compensation to Landlord for administrative costs in processing
late payments and will not be construed as a penalty.
 
(d)         The Security Deposit shall be held by Landlord as security for the
performance by Tenant of Tenant’s covenants and obligations under this Lease. 
The Security Deposit shall be paid to Landlord upon the execution and delivery
of this Lease by Tenant.  Such deposit shall not be considered an advance
payment of rent or a measure of Landlord’s damages in the event of a default by
Tenant.  No interest or other return shall be paid on the Security Deposit
unless required by law. Upon any event of default by Tenant, Landlord may (but
shall not be obligated to), without prejudice to any other remedy, use the
Security Deposit to the extent necessary to fund any arrearage of rent and any
other damage, injury, expense or liability caused to Landlord by such event of
default.  Following such application of the Security Deposit, Tenant shall pay
to Landlord on demand the amount so applied to restore the Security Deposit to
its original amount.  If there is not then an event of default, any remaining
balance of the Security Deposit shall be returned by Landlord to Tenant upon the
expiration of this Lease.  If Landlord transfers its interest in the Premises
during the Term, Landlord may transfer the Security Deposit to the transferee
and thereafter shall have no further liability for the return of the Security
Deposit.  The Security Deposit may be held in an account with other security
deposits being held by Landlord.
 
4

--------------------------------------------------------------------------------

(e)          Any payment by Tenant or acceptance by Landlord of a lesser amount
than due from Tenant to Landlord may be treated as a payment on account,
notwithstanding any endorsement or statement on any check or in any letter
accompanying payment that the lesser payment is payment in full, and Landlord
may accept such check without waiving any other rights or remedies that Landlord
may have against Tenant unless Landlord agrees otherwise in writing.  If
Tenant’s bank, for any reason, returns or refuses for any reason to honor a
check drawn by Tenant, Tenant shall pay to Landlord, as Additional Rent, a
returned check fee currently in the amount of Fifty and 00/100 Dollars ($50.00)
(which amount shall be subject to periodic adjustment during the Term).  Upon
the occurrence of two (2) such returned checks during the Term, Landlord may
require that all future payments from Tenant to Landlord shall be by certified
check or bank check.
 
3.           Expenses; Taxes.
 
(a)          Tenant shall pay, as Additional Rent, Tenant’s Proportionate Share
of (i) the amount, if any, by which Expenses (defined below) for each calendar
year during the Term, or portion thereof, exceed Expenses for the Expense Base
Year (the “Excess Expenses”), and (ii) the amount, if any, by which Taxes
(defined below) for each calendar year during the Term, or portion thereof,
exceed Taxes for the Tax Base Year (the “Excess Taxes”).
 
(i)          For each calendar year during the Term after the Expense Base Year
and the Tax Base Year, as applicable, Landlord shall provide Tenant with a good
faith estimate of the projected Excess Expenses and Excess Taxes, as the case
may be, for the coming calendar year (or balance of the current calendar year,
as the case may be), together with the amount of Tenant’s Proportionate Share of
such estimated amounts.  On or before the first day of each month commencing on
the first day of the year immediately following the Expense Base Year or the Tax
Base Year, Tenant shall pay to Landlord, as Additional Rent, one-twelfth (1/12)
of Tenant’s Proportionate Share of Landlord’s estimate of Excess Expenses and
Excess Taxes.
 
(ii)         As soon as practical following the end of each calendar year (but
in no event later than April 30), Landlord shall send to Tenant a statement of
the actual Expenses and Taxes for the prior calendar year (“Reconciliation
Statement”).  If the amounts paid by Tenant for Excess Expenses or Excess Taxes
exceeds Tenant’s Proportionate Share of the actual Excess Expenses or actual
Excess Taxes, as the case may be, for such calendar year, Landlord shall credit
such excess amount to Tenant’s obligation to pay Excess Expenses or Excess
Taxes, as the case may be, for the following calendar year (or, if this Lease
has then expired or been terminated, Landlord shall refund such excess amount to
Tenant within thirty (30) days).  If the amounts paid by Tenant for Excess
Expenses or Excess Taxes were less than Tenant’s Proportionate Share of the
actual Excess Expenses or actual Excess Taxes, as the case may be, for such
calendar year, Landlord shall provide Tenant with an invoice stating the
additional amount due which shall be paid in full by Tenant within thirty (30)
days after receipt.
 
(iii)       So long as no Event of Default by Tenant under this Lease shall then
exist and remain uncured, Tenant (or an accounting firm engaged by Tenant), at
its sole cost and expense, shall have the right, upon written notice received by
Landlord within the ninety (90)-day period following Tenant’s receipt of the
Reconciliation Statement, to review in Landlord’s home office in the continental
United States and during normal business hours Landlord’s records of Expenses
and Taxes stated in the Reconciliation Statement for (i) the calendar year just
ended, and (ii) for purposes of comparison only, the two (2) calendar years
prior to the calendar year just ended, it being expressly understood and agreed
that Tenant’s audit rights hereunder pertain solely to the calendar year just
ended and extend to no other time period.  Tenant shall deliver to Landlord a
copy of the results of its review within ten (10) days after its completion, but
in no event later than one hundred twenty (120) days following Tenant’s receipt
of the Reconciliation Statement.  No subtenant shall have any right to conduct a
review.  If Tenant does not provide the results of its review and give written
notice in detail stating reasonable objections to Landlord’s calculations by the
one hundred twentieth (120th) day following Tenant’s receipt of the
Reconciliation Statement, Tenant shall be deemed to have approved the
Reconciliation Statement for all purposes.  If it is determined by Landlord and
Tenant that Tenant’s Proportionate Share of actual Excess Expenses or Excess
Taxes were overpaid by more than three percent (3%), Landlord shall reimburse
Tenant for the reasonable out-of-pocket third-party cost of the review.  In
addition, if Tenant overpaid to any extent, Landlord shall provide a credit for
the overpaid amount against the then current Excess Expenses or Excess Taxes, as
the case may be, spread out in equal installments over the balance of the then
current calendar year (or shall refund the overpaid amount to Tenant within
thirty (30) days if this Lease is then expired).  Tenant’s exercise of its
review rights shall not relieve Tenant from is obligation to pay Tenant’s
Proportionate Share of Excess Expenses and Excess Taxes when due under this
Lease, all of which amounts shall be paid pending completion of any review. All
such amounts must be paid in full prior to Tenant exercising its review rights
under this Section 3(a)(iii).  Time specified herein is of the essence.
 
5

--------------------------------------------------------------------------------

(iv)        In the event (i) that the Rent Commencement Date shall occur on a
day other than the first day of a calendar year or (ii) that the date of the
expiration or other termination of this Lease shall be a day other than the last
day of a calendar year, then in each such event in applying the provisions of
this Section 3 with respect to any calendar year in which such event shall have
occurred, appropriate adjustments shall be made to reflect the occurrence of
such event on a basis consistent with the principles underlying the provisions
of this Section 3, taking into consideration the portion of such calendar year
which shall have elapsed prior to the Rent Commencement Date or the date of such
expiration or other termination.
 
(v)          If a category or categories of services are provided or an
unexpected increase in services (as opposed to an increase in the cost of
services) are provided by Landlord in a calendar year following the Expense Base
Year, but not the Expense Base Year, the Expense Base Year shall be
retroactively adjusted to reflect the direct expenses which would have been
incurred during the Expense Base Year had such category or categories of
services or such increase in services been provided during the Expense Base
Year.
 
(vi)        Notwithstanding anything to the contrary in this Lease and
notwithstanding the actual increases in the Excess Expenses, Tenant shall not be
required to pay Tenant’s Proportionate Share of that portion of the cost of
Capped Expenses (defined below) that exceeds one hundred five percent (105%) of
the cost of the Capped Expenses for the immediately preceding calendar year.  As
used herein, “Capped Expenses” means all Expenses other than expenses
attributable to (i) snow removal, (ii) Common Area utilities and (iii) insurance
premiums (which expenses listed as items (i), (ii) and (iii) shall not be
subject to a cap).  For the avoidance of doubt, any and all insurance deductible
amounts shall be included in Capped Expenses.
 
(b)        “Taxes” shall mean all taxes and assessments, general and special,
ordinary as well as extraordinary, charges (including, but not limited to, water
and sewer rents and charges), levies, impositions and payments wholly or partly
in lieu thereof, however denominated, now or hereafter in effect, which are or
may be imposed upon or made liens upon the Land and/or the Building.  Taxes
shall not include profit taxes, capital stock taxes, franchise taxes, gift
taxes, estate or inheritance taxes, transfer taxes, federal and state income
taxes or other taxes applicable to Landlord’s general or net income, or fines or
penalties, or real estate taxes resulting from any sale or refinancing of the
Building or Land.  If, due to a change in the method of taxation or assessment,
any franchise, income, profit or other tax, however designated, shall be
substituted by the applicable taxing authority in whole or in part, for the
Taxes now or hereafter imposed on the Land or the Building, such franchise,
income, profit or other tax shall be deemed to be included in the term “Taxes.”
 
6

--------------------------------------------------------------------------------

(c)         (c)          “Expenses” shall mean the total of all costs and
expenses paid or incurred by Landlord with respect to the management, operation,
maintenance, repair and replacement of the Building, the Common Areas and the
Land and the services provided to tenants therein, including, by way of
illustration and not limitation, costs and expenses incurred for and with
respect to: (i) utilities, including, without limitation, water, gas,
electricity, sewer and waste disposal, and air conditioning, ventilation and
heating costs supplied to the Building and the Common Areas and not otherwise
paid for by, or reimbursed by, a tenant, including costs to maintain, repair and
replace wiring, pipes, conduit boxes, units, sockets, meters and other equipment
used to supply such services to the Building and the Common Areas, (ii) lobby
and seasonal decorations, (iii) elevators and other equipment costs including,
without limitation, the cost of service agreements, and the costs associated
with any licenses, permits and inspection fees, and any sales or use tax
incurred in connection therewith, (iv) health and life safety equipment and
systems and security and alarm services, (v) interior and exterior landscaping
and garden maintenance, (vi) snow removal, (vii) costs of maintaining easements
granted to governmental bodies, (viii) costs associated with the use of the
loading docks serving the Building, (ix) costs incurred pursuant to any recorded
easements, restrictions, covenants or conditions benefiting or otherwise
affecting the Building and/or the Land, (x) maintenance, repair, replacement,
painting and cleaning of the Common Areas (which shall include janitorial
services provided to the Building, including tenant spaces, pursuant to Exhibit
D of the Lease and trash removal in accordance with Section 15 of the Lease),
the Land and all non-tenant areas of the Building, including, without limiting
the generality of the foregoing, the cost of exterior window cleaning (xi) fire,
special form coverage, earthquake, environmental, terrorism, boiler and
machinery, sprinkler, apparatus, public liability and property damages, rental
and plate glass insurance, other coverages elected by Landlord, and any
insurance required by a mortgagee and the deductible amounts paid under
applicable insurance policies maintained by Landlord; (xii) supplies, (xiii)
wages, salaries, disability benefits, pensions, hospitalization, retirement
plans, group insurance, and other employee benefits respecting employees of the
Landlord working at (or to the extent they provide service to) the Building up
to and including the grade of building manager, (xiv) uniforms and working
clothes for such employees and the cleaning thereof, (xv) expenses imposed on
the Landlord pursuant to law or to any collective bargaining agreement with
respect to such employees, (xvi) workers compensation insurance, payroll, social
security, unemployment and other similar taxes with respect to such employees,
(xvii) professional and consulting fees including, without limitation, legal,
accounting and auditing fees incurred by Landlord in connection with the
management and operation of the Building and the Land, (xviii) association fees
or dues, (xix) the expenses, including payments to attorneys and appraisers,
incurred by Landlord in connection with any application or proceeding wherein
Landlord seeks to obtain a reduction or refund of the Taxes payable or paid upon
or against the Land or Building, but only to the extent of the reduction or
refund, (xx) management fees of the Building not to exceed five percent (5%) of
the gross rents and other income from the Building, (xxi) all repairs,
replacements and improvements which are appropriate for the continued operation
of the Building, including capital repair and replacement costs that (a) are
necessary to comply with any Laws enacted after the date of this Lease (b) are
reasonably intended to reduce Expenses or (c) is economically reasonable to make
in lieu of a repair (provided that such costs shall be amortized on a straight
line basis over the useful life of the improvement as determined by the Internal
Revenue Code and the regulations promulgated thereunder, as may be amended from
time to time and only such annual amortized portion of such costs shall be
included in Expenses for each year), and (xxii) any other expenses of any other
kind whatsoever incurred in managing, operating, maintaining and repairing the
Building and the Land.
 
7

--------------------------------------------------------------------------------

It is agreed, however, that, notwithstanding the foregoing, Expenses shall in no
event include: (i) leasing commissions, (ii) salaries and benefits for employees
above the grade of building manager, (iii) amounts received by Landlord through
proceeds of insurance to the extent the proceeds are compensation for expenses
which were previously included in expenses hereunder, (iv) cost of repairs,
replacements and other work to the extent Landlord is compensated therefor
through proceeds of insurance (or should have been compensated through proceeds
of insurance if the insurance required by this Lease had been maintained),
warranties, service contracts, condemnation proceeds, third parties or
otherwise, (v) advertising, marketing (including, a marketing center) and
promotional expenditures and dues paid to trade associations and similar
expenses, (vi) legal fees for disputes with tenants and legal and auditing fees,
other than legal and auditing fees reasonably incurred in connection with
maintenance and operation of the Building or in connection with the preparation
of statements required pursuant to additional rent or lease escalation
provisions, (vii) utility expenses sub-metered to a tenant’s space and any other
costs and expenses paid directly or reimbursed by Tenant or other tenants,
(viii) any expenses incurred for leasing, renovating or improving space for
other tenants or prospective tenants, including, without limitation, tenant
relocation cost reimbursements and lease buy-out payments, (ix) costs incurred
because Landlord or another tenant defaulted under the terms of a lease
(including this Lease), (x) the cost of any work done by affiliates of Landlord
otherwise includable in Expenses to the extent that such cost is in excess of
the then competitive market rate for similar work in the geographic area where
the Building is located, (xi) costs incurred to remedy structural or other
defects in original construction materials or installations, (xii) any costs,
fines or penalties incurred because Landlord violated any governmental rule or
authority, (xiii) charitable contributions or contributions to political
organizations, (xiv) loan payments and other finance charges relating to debt
service on the Building, including, without limitation, costs relating to any
refinancing, (xv) costs incurred by Landlord in connection with bringing the
Building into compliance with all Laws (defined below), (xvi) increases in
Building insurance premiums to the extent such increase is caused by or
attributable to the use, occupancy or act of another tenant, (xvii) the cost of
overtime or other expenses to Landlord in curing its defaults or performing work
expressly provided in this Lease to be borne at Landlord’s expense, (xviii)
ground rent and similar payments and costs of consummating a ground lease, (xix)
costs and expenses incurred in connection with any transfer of Landlord’s
interest in the Building and the Land or financing or refinancing of the
Building and the Land including, without limitation, transfer taxes, (xx)
funding of reserve accounts, (xxi) costs incurred by Landlord to maintain its
existence, (xxii) interest, fines or penalties arising by reason of Landlord’s
failure to timely pay Taxes or Expenses, (xxiii) any cost or expense related to
removal, cleaning, abatement or remediation of any hazardous or toxic
substances, pollutants or asbestos in or about the Building and/or Land,
including, without limitation, any hazardous or toxic substances or pollutants
in the ground water or soil, (xxiv) the initial cost of tools and small
equipment used in the operation and maintenance at the Building, (xxv) costs for
the acquisition of  decorations and other “Fine Art”, (xxvi) lease concessions,
rental abatements and construction allowances granted to specific tenants,
(xxvii) any penalties or damages that Landlord pays to Tenant under this Lease
or to other tenants in the Building under their respective leases, (xxviii)
organizational expenses associated with the creation and operation of the entity
which constitutes Landlord, (xxix) interest, (xxx) points, (xxxi) depreciation
and amortization, (xxxii) initial construction costs (including, without
limitation, construction defects), (xxxiii) costs specifically reimbursed or
obligated to be reimbursed by tenants or specifically included in the rents of
tenants, (xxxiv) expenses arising out of Landlord’s negligence, willful
misconduct, or breach of any laws, (xxxv) Taxes or any other taxes, (xxxvi)
attorney’s fees and disbursements incurred in leasing space, enforcing leases,
(xxxvii) rentals for equipment ordinarily considered to be of a capital nature
(such as elevators and HVAC systems), unless rented for emergency purposes,
(xxxviii) the cost of installing, operating and maintaining any commercial
concessions operated by Landlord at the Building or of installing, operating and
maintaining any specialty services, such as a cafeteria or dining facility, or
an athletic luncheon or recreational club, or any garage or parking facility,
(xxxix) all general corporate overhead and general administrative expenses not
related to the operation of the Property, (xl) legal and other related expenses
associated with the enforcement of leases or the securing of defense of
Landlord’s title to the Building and/or Land, (xli) the cost of services that
are not available to Tenant under the Lease or for which Tenant or any other
tenant at the Building reimburses Landlord as a separate charge or that Landlord
provides selectively to one or more tenants at the Building (other than Tenant),
whether or not Landlord is reimbursed by such other tenant(s), (xlii) the cost
of any separate electrical meter Landlord may provide to any of the tenants in
the Building, (xliii) costs relating to withdrawal liability or unfunded pension
liability under the Multi-Employer Pension Plan act or similar law, (xliv)
expenses allocable directly and solely to the retail space at the Building,
including, without limitation, the ground floor of the Building, or to the
residential space at the Building, if any, (xlv) costs incurred in connection
with making any additions to, or building additional stories on, the Building,
or adding buildings or other structures adjoining the Building on the Land, or
connecting the Building to other structures adjoining the Building, including,
without limitation, any tax reassessments resulting therefrom, (xlvi)
above-market independent contractors’ fees paid to Landlord’s affiliates,
(xlvii) the initial cost or the replacement cost of any permanent landscaping or
the regular landscaping maintenance for any property other than the Land,
(xlviii) any expenses in connection with a subdivision, (xlix) any deductible
amount under Landlord’s insurance policies, (l) any service performed by a
tenant, and (li) repairs or rebuilding necessitated by condemnation.
 
(d)          [intentionally omitted]
 
(e)         Tenant shall reimburse Landlord, within thirty (30) days of
Landlord’s demand, for any gross receipts tax imposed upon Landlord on account
of the rentals reserved or received under this Lease.  Tenant shall be liable
for all taxes levied or assessed against personal property, furniture or
fixtures placed by Tenant in the Premises (herein called “Tenant’s Property”). 
If any such taxes for which Tenant is liable are levied or assessed against
Landlord or Landlord’s property and if Landlord elects to pay the same or if the
assessed value of Landlord’s property is increased by inclusion of Tenant’s
Property, and Landlord elects to pay the taxes based on such increase, Tenant
shall pay to Landlord upon demand that part of such taxes for which Tenant is
primarily liable hereunder.
 
8

--------------------------------------------------------------------------------

(f)          Each and every of the amounts payable by Tenant pursuant to this
Section 3, whether requiring lump sum payment or constituting projected monthly
amounts, shall for all purposes be treated and considered as Additional Rent and
the failure of Tenant to pay the same as and when due shall afford Landlord all
rights and remedies provided in this Lease, including, without limitation, the
Late Charge and interest at the Default Rate as provided in subsection 2(c) of
this Lease.
 
(g)          If during all or part of any calendar year during the Term,
including, without limitation, the Expense Base Year, Landlord shall furnish any
particular item(s) of work or service (which would constitute an Expense
hereunder) to less than ninety-five percent (95%) of the rentable area of the
Building, the cost of which fluctuates based upon the occupancy of the Building,
then for the purpose of computing Expenses during any such year (and the
Additional Rent payable hereunder), the amount of the Expenses for such item for
such period shall be increased to an amount equal to the operating and
maintenance expenses which would have been incurred during such period by
Landlord if it had at its own expense furnished such item of work or service to
ninety-five percent (95%) of the rentable area of the Building; provided,
however, that nothing contained herein shall require that Tenant pay or
contribute to the payment of Tenant’s Proportionate Share of Excess Expenses
that would result in Landlord receiving an amount greater than the amount
actually incurred by Landlord.
 
(h)          In the event that any facilities, services or utilities used in
connection with the Building, the Land and/or the Common Areas are provided from
another office building that is owned or operated by Landlord (or any affiliate
of Landlord), the expenses incurred by Landlord in connection with such
facilities, services or utilities shall be allocated on an equitable basis by
Landlord, with only that portion allocated to the Building, the Land and/or the
Common Areas being included in the definition of Expenses as set forth above.
 
4.           Condition of Premises.  Subject to Landlord’s obligation to perform
Landlord’s Tenant Improvement Work, the Premises are accepted by Tenant in
“as-is” condition and configuration without any representations or warranties by
Landlord except those representations and warranties contained in this Lease. 
Tenant agrees that it has inspected the Premises and the Building and has agreed
to lease the Premises as a result of Tenant’s own investigations and other
reviews, and not in reliance of any representation or warranty made by Landlord
or by anyone on Landlord’s behalf except those representations and warranties
made by Landlord in this Lease.  Landlord represents and warrants to Tenant that
all Building Systems serving the Premises are, as of the Effective Date, in good
working order and condition.
 
5.          Compliance with Laws; Condition of Premises.  Tenant, at Tenant’s
expense, shall materially comply with all laws, rules, regulations and
ordinances of all governmental authorities or agencies having jurisdiction over
the Premises (“Laws”) regarding the operation of Tenant’s business and the
specific method and manner of Tenant’s use and occupancy of the Premises (as
opposed to office use generally).  Landlord shall be responsible for keeping the
Land and Building, including without limitation, the Common Areas, in compliance
with all Laws, and for keeping the Premises in compliance with all Laws to the
extent not Tenant’s responsibility hereunder.  Landlord represents and warrants
to Tenant that, to Landlord’s knowledge as of the Effective Date, the Premises,
Building and Land are in compliance with all Laws.  Tenant shall have no
obligation to comply with Laws requiring repairs or modifications to the
Building structure or any Building System (defined below) that are not required
solely due to Tenant’s specific use of the Premises or Tenant’s negligence or
willful conduct.
 
6.           Surrender; Alterations and Repairs.
 
(a)        At the expiration or other termination of this Lease, Tenant shall
deliver the Premises with all improvements located thereon (except as otherwise
herein provided) in good repair and condition, reasonable wear and tear, damage
resulting from Casualty or condemnation, and repairs which are Landlord’s
responsibility hereunder excepted; and shall deliver to Landlord all keys and
access cards to the Premises. All fixtures, equipment (except as provided in
subsection (b) below), improvements, alterations and installations which are
attached to the Premises shall be Landlord’s property on termination or
expiration of this Lease and shall remain on the Premises without compensation
to Tenant, provided that Landlord, at its option, with respect to Alterations
requiring Landlord’s consent only, may by notice to Tenant at the time Landlord
gives its consent, require Tenant to remove any such Alterations at Tenant’s
cost and restore the Premises to the condition of the Premises prior to such
Alteration, reasonable wear and tear, damage resulting from Casualty or
condemnation, and repairs which are Landlord’s responsibility hereunder
excepted.  Tenant shall not be responsible or liable for the removal of any
cabling (voice, data, telecommunications, VOIP, etc.) located at the Premises
now or at the Expiration Date.
 
9

--------------------------------------------------------------------------------

(b)         All furniture, trade fixtures and moveable equipment installed by
Tenant may be removed by Tenant from time to time and at the termination of this
Lease if Tenant elects, and shall be removed if required by Landlord at the
termination of this Lease, and if not removed as so required by such date shall,
at the option of Landlord, become the property of Landlord.  All such
installations, removals and restoration shall be accomplished in a good
workmanlike manner so as not to damage the Premises or the Building Systems
(defined below) or the structure of the Building.  Any equipment, fixtures,
goods or other property of Tenant not removed by Tenant after the termination of
this Lease, or Tenant’s eviction, shall be considered abandoned and Landlord
shall have the right to sell or otherwise dispose of the same in any manner, at
the expense of Tenant, and shall not be accountable to Tenant for any part of
the proceeds of such sale, if any.
 
(c)         Following the Commencement Date, no alterations, installations,
additions or improvements (collectively, “Alterations”) shall be made by Tenant
in or to the Premises or the Building without Landlord’s prior written approval
of the plans and specifications therefor, such approval not to be unreasonably
withheld, conditioned or delayed.  Notwithstanding the foregoing or anything to
the contrary in this Lease, Landlord’s consent shall not be required for any
Alteration that (i) is not visible from the exterior of the Premises or
Building, (ii) does not affect the structural portions of the Building or the
Building Systems and (iii) does not require work to be performed inside the
exterior walls or above the ceiling of the Premises, except with respect to
installing, maintaining and repairing tele- and data- communications equipment
and other wiring and cabling required in connection therewith (any such
Alteration, a “Permitted Alteration”).  In no event shall Tenant be permitted to
install any Alterations which are visible from outside the Premises including,
without limitation, mailboxes/mail slots or doorbells, except for Tenant’s
electronic access system.  .  Upon completion of any Alterations that are not
Permitted Alterations, Tenant shall deliver a set of as-built plans for such
Alterations to Landlord, but only to the extent that an architect prepared the
plans and specifications for such Alteration.  Tenant agrees to use reasonable
efforts to ensure that any work performed with respect to any Alterations will
not materially interfere with the use and enjoyment of the Building by other
tenants and occupants. By approving any request for Alterations submitted by
Tenant, Landlord does not (i) expressly or implicitly covenant or warrant that
any plans or specifications are accurate, safe or sufficient or that the same
comply with any applicable laws, ordinances, building codes, or the like, or
(ii) consent to the imposition of any lien on the Premises for any work
performed or materials delivered in connection with any such Alterations. 
Tenant is solely responsible for compliance with applicable laws, ordinances,
building codes, and/or the like, and for obtaining all necessary permits and
governmental approvals and for construction of said improvements in compliance
with same, including, without limitation, applicable design review commission or
other governmental approval.  In no event may Tenant install in or on the
Premises, whether as, Alterations, decoration or otherwise, any works of art as
to which removal, modification or destruction is limited or prohibited by the
Visual Artists Rights Act of 1990, as amended from time to time.  Tenant will
reimburse Landlord for Landlord’s reasonable, actual, out-of-pocket, third party
charges (including, without limitation, any reasonable professional fees
incurred by Landlord) in reviewing and approving or disapproving plans and
specifications for any Alterations (except Permitted Alterations) proposed by
Tenant, not to exceed a total of One Thousand Dollars ($1,000.00).
 
10

--------------------------------------------------------------------------------

(d)        All Alterations (other than Permitted Alterations, for which no such
approvals shall be required) shall be performed by Tenant using Landlord’s
contractor(s) or by contractors, subcontractors or mechanics approved by
Landlord (such approval not to be unreasonable withheld, conditioned or
delayed), at Tenant’s expense and in such manner as Landlord may from time to
time reasonably designate.  With respect to any Alterations affecting the
Building’s electrical, communications, plumbing, heating, ventilating,
air-conditioning, mechanical or other building systems (collectively, “Building
Systems”), such Alteration must be reviewed and approved by Landlord’s engineer
(such approval not to be unreasonably withheld, conditioned or delayed) at
Tenant’s expense.  If Tenant engages any contractor set forth on the list of
approved contractors furnished by Landlord to Tenant from time to time, Tenant
shall not be required to obtain Landlord’s approval for such contractor unless,
prior to Tenant entering into a contract with such contractor or the
commencement of work by the contractor, Landlord shall have notified Tenant that
such contractor has been removed from the list.  Before any Alterations are
undertaken, Tenant must carry and maintain, at its expense, or Tenant must
require any contractor performing work on the Premises to carry and maintain, at
no expense to Landlord, in addition to worker’s compensation insurance as
required by applicable Law, the following coverages:
 
(i)          builder’s risk insurance (if applicable) written on an All Risk
(Special Form) basis at the full replacement value of the Work, subject to no
coinsurance, with Contractor, Landlord, Landlord’s designees and any/all
Subcontractors as Named Insureds, and with deductible to the account of
Contractor;
 
(ii)         business automobile liability insurance at a minimum combined
single limit of $1,000,000 each occurrence covering bodily injury and property
damage arising out of the ownership, maintenance, or use of owned, non-owned,
hired, and leased vehicles, including uninsured/underinsured motorists
liability; and
 
(iii)        commercial general liability insurance (including contractual
liability coverage, severability of interests, completed operations and coverage
for property of others in the contractor’s care, custody, or control) providing
on an occurrence basis a minimum combined single limit of Three Million Dollars
($3,000,000.00), or such other amount as Landlord may reasonably require from
time to time. Such limit may be met by the combination of primary and excess
liability policies. The policy shall not contain the following endorsements:
Total Pollution Exclusion (CG 21 49 or equivalent), Contractual Liability
Limitation (CG 21 39 or equivalent) nor Limitation of Coverage for Designed
Premises or Project (CG 21 44 or equivalent).
 
Contractors who will perform services with environmental exposure (including but
not limited to asbestos, silica, or lead abatement, testing or remediation; or
underground storage tank installation, testing or removal) shall provide
Contractors Pollution Liability (CPL) insurance with minimum limits of
$3,000,000 each claim or occurrence and $3,000,000 annual aggregate. If CPL
coverage is written on a claims-made basis, the coverage shall be retroactive to
the earlier of the effective or execution date of the contract or the
commencement of contractor services.  A two (2) year Extended Discovery Period
or Reporting Period (ERP) or “tail coverage” shall be provided, or the CPL shall
be renewed for two years beyond completion of the services.
 
Contractors’ Business Automobile, General/Excess Liability, and Contractors
Pollution Liability policies required above shall name Tenant, Landlord, and
Landlord’s other designees as additional insureds, at the limits required
herein, on a primary and noncontributory basis, including for completed
operations for at least three years following completion of the work. Additional
insured status shall apply to defense coverage.
 
All of contractors’ policies required above shall provide a waiver of
subrogation in favor of Tenant, Landlord, and Landlord’s other designees.
 
11

--------------------------------------------------------------------------------

(e)          Any mechanic’s lien filed against the Premises, the Building or the
Land for work claimed to have been done for, or materials claimed to have been
furnished to, Tenant (unless performed by Landlord) shall be discharged by
Tenant within twenty (20) days after Tenant shall have received notice thereof,
at Tenant’s expense, by payment, filing the bond required by law or otherwise. 
If Tenant fails to timely discharge the lien within such twenty (20)-day period,
Tenant shall be in default under this Lease without any notice or opportunity to
cure. In the event Tenant contests any lien or claim, Tenant shall prosecute the
contest with reasonable diligence, and Tenant shall at all times effectively
stay or prevent any official or judicial sale of the Premises, the Building or
the Land and Tenant shall pay or otherwise satisfy any judgment which may be
entered against it and thereafter promptly procure and record satisfaction of
the release of such lien.  If Tenant fails to discharge such lien within five
(5) days after a final determination against Tenant, Landlord after five (5)
days’ written notice to Tenant (or lesser time if the Premises, the Building or
the Land is threatened with sale or foreclosure), may procure the discharge of
such lien by payment or otherwise, and all costs and expenses which Landlord may
sustain thereby shall be paid by Tenant as Additional Rent hereunder.  In the
event that any action shall be brought against Landlord to enforce any such
lien, Tenant shall pay any judgment that may be entered against Landlord, and,
in addition thereto, shall pay all reasonable, out-of-pocket, third party costs
and expenses that may be actually incurred by Landlord in the defense of any
such action, provided such judgment shall be final and no longer subject to
appeal.  Nothing contained herein shall be construed as constituting the
permission or consent of Landlord for a mechanic or subcontractor to file a lien
against the Premises, Building or Land.
 
(f)         Landlord, upon the request of Tenant and at Tenant’s expense, shall
join in any applications for any permits, approvals or certificates required to
be obtained by Tenant in connection with any Permitted Alterations or approved
Alterations (provided that the provisions of the applicable Laws shall require
that Landlord join in such application) and shall otherwise cooperate with
Tenant in connection therewith, provided that Landlord shall not be obligated to
incur any cost or expense or liability in connection therewith.
 
(g)         Subject to the provisions of Section 10(d) hereof, Tenant agrees to
indemnify, defend and hold harmless Landlord from any and all costs, expenses,
claims, causes of action, damages and liabilities of any type or nature
whatsoever (including, but not limited to, reasonable attorneys’ fees and costs
of litigation) arising out of or relating to the making of any Alterations by
Tenant, unless caused in whole or in part by Landlord’s negligence or willful
misconduct.
 
(h)        Tenant covenants that all construction shall be done (i) diligently,
in a good and workmanlike manner using new materials of good quality, (ii) in
accordance with all applicable Laws, (iii) pursuant to duly issued permits
(including building permits), (iv) in accordance with all rules and regulations
relating to construction activities at the Building that may be imposed from
time to time by Landlord, (v) without material interference with Building
operations or with the use and enjoyment of the Building by other tenants and
their invitees, (vi) without cost to Landlord (except as otherwise provided in
Section 6(c) above) and (vii) otherwise in accordance with the provisions of
this Lease.
 
(i)          Except to the extent Landlord’s responsibility under this Lease,
Tenant shall take good care of the Premises and keep them free from waste and
nuisance of any kind.  Tenant shall keep the Premises, including the Alterations
installed by Tenant, in good condition, reasonable wear and tear and damage by
casualty excepted, and shall undertake and be responsible for all routine,
non-structural repairs and maintenance in the Premises.  If Tenant fails to
commence the repairs for which it is responsible within ten (10) days after the
occurrence of the damage or injury, Landlord may at its option make such
repairs, and Tenant shall, within thirty (30) days of Landlord’s demand, pay
Landlord for the cost thereof.  The performance by Tenant of its obligations to
maintain and make repairs shall be conducted only by contractors and
subcontractors approved by Landlord in writing (including, without limitation,
contractors and subcontractors pre-approved in this Lease), such approval not to
be unreasonably withheld, conditioned or delayed; provided, however, that the
number of days passing between the date Tenant requests approval of a contractor
or subcontractor and the date Landlord’s approval is given to Tenant shall not
be counted toward the ten (10) day period set forth in this Section 6(i) or
toward the cure periods set forth in Section 13(a)(iii).
 
7.           Negative Covenants of Tenant.  Tenant agrees that it shall not,
without Landlord’s prior written consent:
 
(a)          Permit the accumulation of waste or refuse matter in or near the
Premises except in containers provided therefor;
 
(b)          Mortgage, hypothecate, pledge or encumber this Lease in whole or in
part;
 
12

--------------------------------------------------------------------------------

(c)          Permit any signs, lettering or advertising matter to be erected or
attached to the Premises, the Building, the Common Areas or the Land, except as
provided under Section 9 or elsewhere in this Lease;
 
(d)          Encumber or obstruct the Common Areas surrounding the Premises nor
cause the Common Areas to be encumbered or obstructed, nor encumber or obstruct
any access ways to the Premises, nor cause the same to be encumbered or
obstructed;
 
(e)          Record this Lease or a memorandum thereof;
 
(f)          Install or operate on the Premises any electrical or other
equipment except for equipment that is commonly used in modern offices; or
 
(g)          Permit or allow smoking upon the Premises or the Building by any of
Tenant’s employees, officers, agents, contractors, guests, invitees or visitors.
 
8.           Affirmative Covenants of Tenant.  Tenant covenants and agrees that
Tenant will:
 
(a)          At any time and from time to time, execute, acknowledge and deliver
to Landlord, or to any lender or prospective purchaser designated by Landlord, a
tenant estoppel certificate in the form attached hereto as Exhibit F within ten
(10) days of receipt of Landlord’s request accompanied by such certificate.  If
Tenant fails to timely execute and deliver to Landlord the estoppel certificate
in the form attached hereto as Exhibit F and such failure continues for five (5)
days after written notice from Landlord, Tenant shall be in default under this
Lease without any further notice or opportunity to cure.  Tenant agrees that the
terms of this Lease shall supersede any inconsistent provisions contained in the
estoppel certificate; and
 
(b)        Faithfully observe and comply with the rules and regulations attached
hereto as Exhibit C and such additional reasonable rules and regulations as
Landlord hereafter at any time or from time to time may communicate in writing
to Tenant, and which, in the reasonable judgment of Landlord, shall be necessary
or desirable for the reputation, safety, care or appearance of the Building, or
the preservation of good order therein, or the operation or maintenance of the
Building, or the equipment thereof; provided, however, that (i) in the case of
any conflict between the provisions of this Lease and any such rule or
regulation, the provisions of this Lease shall control and (ii) such additional
rules and regulations shall not materially interfere with Tenant’s use of the
Premises.  Nothing contained in this Lease shall be construed to impose upon
Landlord any duty or obligation to enforce the rules and regulations or the
terms, covenants or conditions in any other lease as against any other tenant,
and Landlord shall not be liable to Tenant for violation of any rule or
regulation by any other tenant, its employees, agents, visitors, invitees,
subtenants or licensees; provided, however, that all rules and regulations shall
be enforced in a consistent and non-discriminatory manner.
 
9.           Building Directory and Signage.  Upon the commencement of the Lease
Landlord, at Landlord’s cost and expense, shall provide a Building-standard
identification plaque at the entrance to the Premises.  Any modifications to
such Building-standard signage shall be made at Tenant’s sole cost and expense
after written approval by Landlord.  Tenant shall not affix any additional signs
to the Building or place any sign which can be seen from outside of the Building
or the Premises.  Tenant shall at all times keep and maintain all signs in good
condition, proper operating order and in compliance with all applicable
government regulations. Tenant shall not, without Landlord’s prior written
consent: (i) make any changes to Tenant’s entrance plaque; (ii) install any
exterior lighting, decorations, painting, awnings, canopies and the like; or
(iii) erect or install any signs, window or door lettering, placards, decoration
or advertising media of any type which is visible from the exterior of the
Premises. No handwritten signs shall be permitted under any circumstances.  Upon
termination of this Lease, Tenant shall remove any signs and repair any damage
to the Building caused by the installation and removal thereof, or, at
Landlord’s option, such signs shall become part of the realty and belong to
Landlord without compensation to Tenant with title passing to Landlord under
this Lease as by a bill of sale.
 
13

--------------------------------------------------------------------------------

10.         Casualty and Insurance.
 
(a)         If the Building or Premises is totally destroyed by fire, tornado or
other casualty, event or terrorist action (any of the foregoing, a “Casualty”)
or if the Building or Premises is so damaged that Landlord determines that
rebuilding or repairs cannot be completed within one hundred eighty (180) days
after the date of such damage (a “Major Casualty”), Landlord shall notify Tenant
within thirty (30) days after the date of damage, and during the fifteen (15)
day period after Landlord notifies Tenant, both Landlord and Tenant each may at
its respective option terminate this Lease by written notice to the other, in
which event this Lease shall terminate and neither party shall have any further
obligations hereunder except those obligations which expressly survive a
termination of this Lease.  If the Building or Premises is damaged by fire,
tornado or other casualty, event or terrorist action which is not a Major
Casualty or in the event of a Major Casualty but neither Landlord nor Tenant
elects to terminate this Lease within fifteen (15) days after the date of
Landlord’s notice to Tenant in accordance with the previous sentence, Landlord
shall within ninety (90) days after the date of such damage commence the process
of rebuilding or repairing the Building and/or Premises and proceed with
reasonable diligence to restore the Building and/or Premises to not less than
substantially the same condition in which it was immediately prior to the
Casualty, except Landlord shall not be required to rebuild, repair or replace
any part of the furniture, equipment and any other improvements which may have
been placed by Tenant in the Premises.  Tenant agrees to cooperate with Landlord
in connection with any such restoration and repair, including but not limited to
the approval or execution of plans and specifications if required.  Landlord
shall have no obligation to restore in the event of a Casualty occurring during
the last Lease Year of the Term of this Lease or if the proceeds of Landlord’s
insurance recovered or recoverable as a result of the Casualty are insufficient
to fully pay for the cost of repairs or if Landlord is unable to secure required
permits and approvals.  Fixed Rent and Additional Rent shall equitably abate
from the later of the date of damage or the date Tenant ceases operating its
business from the Premises (or part thereof) until the date Landlord has
completed the repairs and restoration of the Building and Premises.  If any
mortgagee under a deed to secure debt, security agreement or mortgage requires
the insurance proceeds be applied against the mortgage debt, Landlord shall have
no obligation to rebuild and this Lease shall terminate upon notice to Tenant. 
Notwithstanding anything to the contrary herein, (i) in the event of a Casualty
that is not a Major Casualty, if Landlord has not completed the repair and
restoration of the Building and Premises within two hundred ten (210) days after
the date of such damage, then Tenant may, at any time after such two hundred
tenth (210th) day but before Landlord completes the repair and restoration of
the Building and Premises, terminate this Lease by delivering written notice of
termination to Landlord and (ii) in the event of a Casualty that is a Major
Casualty, if Landlord has not completed the repair and restoration of the
Building and Premises within three hundred (300) days after the date of such
damage, then Tenant may, at any time after such three hundredth (300th) day but
before Landlord completes the repair and restoration of the Building and
Premises, terminate this Lease by delivering written notice of termination to
Landlord.  In the event that Tenant delivers written notice of termination to
Landlord in accordance the preceding sentence, such notice shall include the
date of termination and this Lease shall terminate on such date and neither
party shall have any further obligations hereunder except those obligations
which expressly survive a termination of this Lease.  Except as otherwise
provided herein, any insurance which may be carried by Landlord or Tenant
against loss or damage to the Building or to the Premises shall be for the sole
benefit of the party carrying such insurance and under its sole control.
 
(b)          At all times commencing on and after the earlier of the
Commencement Date or the date Tenant enters the Premises for any purpose, Tenant
shall carry and maintain, at its sole cost and expense, the following insurance
coverages:
 
(i)        commercial general liability insurance with a broad form endorsement,
or then comparable equivalent ISO forms and coverage, applicable to the Premises
and its appurtenances including, without limitation, the Common Areas,
providing, on an occurrence and per location aggregate basis, a minimum combined
single limit of Two Million Dollars ($2,000,000.00), including but not limited
to, coverages for bodily injury, personal and advertising injury, property
damage, and contractual liability, and coverages for negligent acts or omissions
on the part of Tenant or Tenant’s contractor’s, licensees, agents, visitors or
employees, on or about the Premises including such claims arising out of the
construction of improvements on the Premises, with no deductible in excess of
Ten Thousand Dollars ($10,000.00) unless approved by Landlord (such limits may
be met by the combination of primary and excess liability policies);
 
14

--------------------------------------------------------------------------------

(ii)         [intentionally omitted]
 
(iii)        workers compensation insurance covering all persons employed in
connection with the construction of any improvements by Tenant and the operation
of its business upon the Premises in statutory limits and with employer’s
liability coverage limits not less than Five Hundred Thousand Dollars
($500,000.00) per accident, Five Hundred Thousand Dollars ($500,000.00) for
disease policy limit and Five Hundred Thousand Dollars ($500,000.00) for disease
limit for each employee; and
 
(iv)       special form (or its then-comparable equivalent ISO form) property
insurance written at replacement cost value and with an agreed amount
endorsement sufficient to avoid coinsurance covering all of Tenant’s property in
the Premises and Alterations installed in the Premises.  No deductible shall be
in excess of Ten Thousand Dollars ($10,000.00) unless approved by Landlord.  All
deductibles shall be to the account of Tenant. This insurance policy shall also
insure direct or indirect loss of Tenant’s earnings or extra expense
attributable to Tenant’s inability to use fully or obtain access to the Premises
or the Building.
 
(v)         In the event Landlord, at any time during the term of the Lease but
no more than once during the Term, reasonably determines that Tenant’s insurance
coverage is inadequate, based upon the coverages being required by landlords of
comparable buildings in the general geographic area of the Building, Landlord
shall have the right to require Tenant to increase its insurance coverage to
levels which Landlord reasonably determines to be comparable to what is then
being required by landlords of comparable buildings in the general geographic
area of the Building.
 
The insurance required under subsection (b)(i) and (b)(ii) above shall, to the
extent permitted by law, name Landlord, Landlord’s property manager, mortgagees
and ground lessors of the Land and the Building designated by Landlord in
writing to Tenant and their successors and assigns as additional insureds
(“Additional Insureds”) as their interests may appear, on a primary and
noncontributory basis, and including defense and completed operations with
respect to General Liability. All insurance policies required to be maintained
by Tenant shall be written by insurance carriers licensed to do business in the
state in which the Building is located reasonably acceptable to Landlord. With
Landlord’s prior written approval, any insurance required of Tenant under this
Lease may be furnished by Tenant under a blanket policy so long as and provided
such policy: (i) strictly complies with all other terms and conditions contained
in this Lease; and (ii) contains an endorsement that: (A) identifies with
specificity the particular address of the Premises as being covered under the
blanket policy; and (B) expressly waives any pro rata distribution requirement
contained in Tenant’s blanket policy covering the Premises; and (C) provides
liability coverage with a per location aggregate and property coverage with a
blanket replacement cost limit sufficient for all location scheduled on the
policy; and
 
(c)          Prior to the Commencement Date, and at least thirty (30) days prior
to the expiration date of any policy, Tenant shall furnish to Landlord evidence
of Tenant’s purchase of such insurance and payment of premiums thereon to
Landlord.  Such insurance shall be in form reasonably satisfactory to Landlord
and shall provide that no cancellation or non-renewal thereof shall be effective
until after thirty (30) days’ written notice to Landlord at the address
specified in Section 18 of this Lease.
 
(d)          Landlord and Tenant shall each have included in all policies of
property insurance respectively obtained by them with respect to the Building or
Premises a waiver by the insurer of all right of subrogation against the other
(and, with respect to Tenant’s insurance, against the Additional Insureds) in
connection with any loss or damage to real or personal property insured against
even if such loss or damage shall have been caused by the fault or negligence of
the other party, or anyone for whom such party may be responsible.  To the
fullest extent permitted by law, Landlord and Tenant each waives all right of
recovery against the other and each of their respective agents, servants,
employees, partners, shareholders, and members, and, with respect to Tenant,
against Landlord’s property manager, and releases the other from liability for
loss or damage to the extent such loss or damage is covered or is required by
this Lease to be covered, by insurance even if such loss or damage shall have
been caused by the fault or negligence of the other party or anyone for whom
such party may be responsible.
 
15

--------------------------------------------------------------------------------

(e)         Each insurance policy required to be maintained by Tenant under this
Lease shall state that (i) with respect to the interest of Landlord and the
Additional Insureds all provisions of each such insurance policy, except for the
limits of liability, shall operate in the same manner as if a separate policy
had been issued to each person or entity insured thereunder, (ii) neither
Landlord nor any of the Additional Insureds shall be liable for the premiums
therefor, and (iii) as to liability insurance policies, the insurance provided
thereunder is primary insurance without any right of contribution from any other
insurance which may be carried by or for the benefit of Landlord and the
Additional Insureds.  Landlord makes no representation that the limits or forms
of coverage of insurance specified in this Section 10 are adequate to cover
Tenant’s property or obligations under this Lease.
 
(f)          Failure of Tenant to maintain any of the insurance required to be
maintained under this Lease or to cause to be provided in any insurance policy
pursuant to the requirements set forth in this Section 10 shall constitute a
default under this Lease without any notice being required by Landlord.  By
requiring insurance herein, Landlord does not represent that coverage limits
will necessarily be adequate to protect Tenant and such coverage and limits
shall not be deemed as a limitation on Tenant’s liability under the indemnities
granted to Landlord in this Lease.
 
(g)         By requiring insurance herein, Landlord does not represent that
coverage limits will necessarily be adequate to protect Tenant and such coverage
and limits shall not be deemed as a limitation on Tenant’s liability under the
indemnities granted to Landlord in this Lease.
 
(h)         Landlord shall maintain commercial general liability insurance with
respect to the Building and Land, including, without limitation, the Common
Areas, and special form (or its then-comparable equivalent ISO form) property
insurance for the Building and Land, including, without limitation, the Common
Areas, on a full replacement cost basis, together with such other types of
insurance coverage as are customarily maintained by owners of comparable office
buildings in the area in which the Building is located and such other insurance
coverage as Landlord may elect in its reasonable discretion to carry.
 
(i)          Tenant shall give prompt notice to Landlord after Tenant becomes
aware of fire or other casualty or accidents in the Premises or in the Building,
or of defects therein or in the fixtures or equipment.
 
11.          Indemnification.
 
(a)          Subject to Section 10(d) hereof, Tenant shall indemnify, defend 
and hold harmless Landlord and the Additional Insureds, from and against any
costs, expenses, claims, causes of action, damages and liabilities of any type
or nature whatsoever (including, but not limited to, reasonable attorneys’ fees
and costs of litigation) arising out of or relating to or in connection with any
breach by Tenant of its obligations and agreements contained in this Lease or
Tenant’s acts or the acts of its agents, servants, invitees, contractors or
employees or otherwise occurring in or arising from the Premises, unless such
loss or liability results from Landlord’s negligent or wrongful acts or
omissions.
 
(b)         Subject to Section 10(d) hereof, Landlord shall indemnify, defend
and hold harmless Tenant and its partners, members, managers, shareholders,
officers, directors, employees, agents and representatives, from and against any
costs, expenses, claims, causes of action, damages and liabilities of any time
or nature whatsoever (including, but not limited to, reasonable attorneys’ fees
and costs of litigation) arising out of or relating to or in connection with any
breach by Landlord of its obligations and agreements contained in this Lease or
any act or omission of Landlord or its agents, servants, invitees, contractors
or employees.
 
12.          Non-Liability of Landlord.  In furtherance of subsection 10(d)
above, to the extent such loss or damage is covered or is required by this Lease
to be covered by insurance, Landlord shall not be liable for (and Tenant shall
make no claim for) any property damage which may be sustained by Tenant or any
property other person, as a consequence of the failure, breakage, leakage,
inadequacy, defect or obstruction of the water, plumbing, steam, sewer, waste or
soil pipes, roof, drains, leaders, gutters, valleys, downspouts, or the like or
of the electrical, gas, power, conveyor, refrigeration, sprinkler, air
conditioning or heating systems, elevators or hoisting equipment; or by reason
of the elements or the presence of dust, allergens or mold; or resulting from
the carelessness, negligence or improper conduct on the part of any other tenant
of Landlord or Tenant’s or any other tenant’s agents, employees, guests,
licensees, invitees, subtenants, assignees or successors; or attributable to any
interference with, interruption of or failure of any services to be furnished or
supplied by Landlord.  Tenant shall give Landlord prompt written notice of the
occurrence of any events set forth in this Section 12.
 
16

--------------------------------------------------------------------------------

13.         Remedies and Termination Upon Tenant Default.
 
(a)          In the event that (each, an “Event of Default”):
 
(i)          Tenant shall default in the payment of (A) any Fixed Rent or (B)
any Additional Rent or other charge payable monthly hereunder by Tenant to
Landlord, on any date upon which the same becomes due, and such default shall
continue for five (5) days after Landlord shall have given to Tenant a written
notice specifying such default (provided that Landlord shall have no obligation
to provide to Tenant, and Tenant shall be in default without the benefit of
receiving, such notice of default more than twice in any Lease Year); or
 
(ii)         Tenant shall default in the payment of any other charge payable
hereunder which is not due and payable hereunder on a monthly basis, on any date
upon which the same becomes due, and such default shall continue for five (5)
days after Landlord shall have given to Tenant a written notice specifying such
default; or
 
(iii)       Tenant shall default in the due keeping, observing or performing of
any other covenant, agreement, term, provision or condition of this Lease on the
part of Tenant to be kept, observed or performed, and such default shall
continue and shall not be remedied by Tenant within thirty (30) days after
Landlord shall have given to Tenant a written notice specifying the same,
provided, however, that if, at the expiration of such thirty (30) day period,
Tenant is diligently attempting to cure such default, then Tenant shall have
such additional time as is reasonably necessary to cure such default, but in no
event to exceed ninety (90) days from the date of Landlord’s notice; and
provided further that Tenant shall be in default, without notice or opportunity
to cure, if Tenant fails to vacate and surrender possession of the Premises to
Landlord on the Expiration Date or any earlier termination of this Lease in the
manner required pursuant to the terms of this Lease; or
 
(iv)        Tenant shall make an assignment for the benefit of creditors; or
 
(v)         Any petition shall be filed by or against Tenant under any section
or chapter of the Federal Bankruptcy Act, as amended from time to time, or under
any similar law or statute of the United States or any State thereof; or Tenant
or any guarantor of Tenant’s obligations hereunder shall be adjudged bankrupt or
insolvent in proceedings filed thereunder; and if an involuntary filing, such
petition is not dismissed within sixty (60) days of being filed; or
 
(vi)        A receiver or trustee shall be appointed for all or substantially
all of the assets of Tenant; or
 
(vii)       Any writ of execution, attachment or garnishment shall be levied
against any interest of Tenant in this Lease, the Premises, or any property
located in the Premises.
 
(b)          Then Landlord shall have the right (but not any duty) to exercise
one or more of the following remedies, as well as any other remedies available
at law or in equity:
 
(i)          Landlord may continue this Lease in full force and effect, and
proceed to collect all rents when due.
 
17

--------------------------------------------------------------------------------

(ii)       Landlord may terminate Tenant’s right of possession (but not this
Lease) and enter upon and take possession of the Premises and expel or remove
Tenant and any other person who may be occupying said Premises or any part
thereof, by entry, dispossessory suit or otherwise, without thereby releasing
Tenant from any liability hereunder, without terminating this Lease, and without
being liable for prosecution or any claim of damages therefor, and, if Landlord
so elects, make such alterations, redecorations and repairs as, in Landlord’s
reasonable judgment, may be necessary to relet the Premises, and Landlord may,
but shall be under no obligation to do so, relet the Premises or any portion
thereof for such term or terms (which may be for a term extending beyond the
Term under this Lease) and at such rental or rentals and upon such other terms
and conditions as Landlord in its sole discretion may deem advisable, with or
without advertisement, and by private negotiations.  Upon each such reletting,
all rentals and other sums received by Landlord from such reletting shall be
applied, first, to the payment of any indebtedness other than rent due hereunder
from Tenant to Landlord; second, to the payment of any reasonable, actual,
documented, out-of-pocket, third party costs and expenses of such reletting,
including brokerage fees and reasonable attorneys’ fees and the costs of any
alterations, repairs, redecorations and restoration; third, to the payment of
rent and other charges due and unpaid hereunder; and the residue, if any, shall
be held by Landlord and applied in payment of future rent as the same may become
due and payable hereunder.  If such rentals and other sums received from such
reletting during any month are less than the amount of rent to be paid during
that month by Tenant hereunder, Tenant shall pay such deficiency to Landlord. 
Such deficiency shall be calculated and paid monthly.  No such reentry or taking
of possession of the Premises by Landlord (whether through entry, dispossessory
suit or otherwise) shall be construed as an election on Landlord’s part to
terminate this Lease unless a written notice of such termination be given to
Tenant.  Notwithstanding any such reletting without termination, Landlord may at
any time elect by written notice to Tenant to terminate this Lease for such
previous Event of Default so long as the same remains uncured.
 
(iii)        Landlord may, without any notice or demand whatsoever, terminate
Tenant’s rights under this Lease at any time, in which event Tenant shall
surrender the Premises to Landlord and if Tenant fails to do so, Landlord may
without prejudice to any other remedy which it may have for possession or
arrearages in the rent due hereunder, enter upon and take possession of the
Premises and expel or remove Tenant and any other person who may be occupying
said Premises or any part thereof, by entry, dispossessory suit or otherwise,
without thereby releasing Tenant from any liability hereunder and without being
liable for prosecution or any claim of damages therefor.


(iv)        Upon demand, Landlord may recover from Tenant: (i) any unpaid Rent
that has accrued, plus (ii) unpaid Rent for the unexpired balance of the Term
and any exercised renewal option, plus (iii) any other amount necessary to
compensate Landlord for all the damage proximately caused by Tenant’s failure to
perform Tenant’s obligations under this Lease or that in the ordinary course of
events would be likely to result therefrom, less (iv) the net proceeds of any
reletting, if any, after deducting all costs incurred by Landlord in connection
with such reletting including without limitation costs of cleaning, altering or
refitting the Premises, advertising, broker fees, and legal fees for preparation
and negotiation of replacement leases (“Relet Charges”).  If the Premises have
not been relet prior to the date of Landlord’s demand, Landlord will in good
faith estimate the net proceeds of reletting following an estimated reasonable
period to relet and Relet Charges for purposes of calculating damages.  Rent
that accrued through the date of Landlord’s demand will include interest at the
Default Rate thereon.  Rent that would have accrued, and net proceeds of
reletting that are to be received, for all periods after the date of Landlord’s
demand will each be discounted to its present value using the “discount rate” at
the time of default plus six percent (6%).  The total Rent thereby due will
accrue interest at the Default Rate until paid in full.
 
(v)         Without any showing of need or the presence of any statutory or
common law grounds, all of which requirements are hereby expressly waived,
Landlord may have a receiver appointed to take possession of and relet the
Premises, in accordance with subsection 13(b)(ii).  Tenant shall pay to Landlord
on demand all reasonable costs Landlord incurs in connection therewith.


 
(vi)        Landlord may enter upon the Premises, without being liable for
prosecution or any claim of damages therefor, and cure the default, and Tenant
agrees to reimburse Landlord on demand for any expenses including, without
limitation, reasonable attorneys’ fees which Landlord may incur in effecting
such cure and Tenant further agrees that Landlord shall not be liable for any
damages resulting to Tenant from such action.  If Landlord at any time, by
reason of Tenant’s default, pays any sum to cure any default, the sum so paid by
Landlord shall be immediately due from Tenant to Landlord on demand, and shall
bear interest at the Default Rate from the date paid by Landlord until Landlord
shall have been reimbursed by Tenant.  Such sum, together with interest thereon,
shall be Additional Rent.
 
18

--------------------------------------------------------------------------------

(vii)       Landlord shall have the right to setoff against and deduct from any
amounts owed by Landlord to Tenant under this Lease the amount of any payment
due by Tenant to Landlord hereunder.
 
(viii)      Landlord may apply all or any part of the Security Deposit as
provided in subsection 2(d) of this Lease.
 
14.         Remedies Cumulative; Non-Waiver By Landlord.
 
(a)          The various rights, remedies, options and elections of Landlord,
expressed herein, are separate, distinct and cumulative, and the failure of
Landlord to enforce strict performance by Tenant of the conditions and covenants
of this Lease, to exercise any election or option or to resort or have recourse
to any remedy herein conferred or the acceptance by Landlord of any installment
of rent after any breach by Tenant, in any one or more instances, shall not be
construed or deemed to be a waiver or a relinquishment for the future by
Landlord of any such conditions and covenants, options, elections or remedies,
but the same shall continue in full force and effect.
 
(b)        TO THE EXTENT PERMITTED BY LAW, IT IS MUTUALLY AGREED BY AND BETWEEN
LANDLORD AND TENANT THAT THE RESPECTIVE PARTIES HERETO SHALL, AND THEY DO
HEREBY, WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT
BETWEEN THE PARTIES HERETO OR THEIR SUCCESSORS OR ASSIGNS ON ANY MATTERS ARISING
OUT OF, OR IN ANY WAY CONNECTED WITH, THIS LEASE, THE RELATIONSHIP OF LANDLORD
AND TENANT, AND/OR TENANT’S USE OF, OR OCCUPANCY OF, THE PREMISES.  TENANT
FURTHER AGREES THAT IT SHALL NOT INTERPOSE ANY COUNTERCLAIM OR COUNTERCLAIMS IN
A SUMMARY PROCEEDING OR IN ANY ACTION BASED UPON NON-PAYMENT OF RENT OR ANY
OTHER PAYMENT REQUIRED OF TENANT HEREUNDER UNLESS SUCH COUNTERCLAIM IS MANDATORY
UNDER APPLICABLE COURT RULES.  THIS WAIVER IS MADE FREELY AND VOLUNTARILY,
WITHOUT DURESS, AND ONLY AFTER EACH OF THE PARTIES HERETO HAS HAD THE BENEFIT OF
ADVICE FROM LEGAL COUNSEL ON THE SUBJECT.
 
15.         Building Services.
 
(a)          Landlord shall provide or arrange for the following:
 
(i)          Electricity – Electricity for overhead lights and wall outlets
sufficient to support normal office use, including customary office equipment. 
Electricity consumed within the Premises shall be paid for by Tenant by separate
charge billed by the applicable utility company and payable directly by Tenant
based upon Tenant’s metered or sub-metered usage.
 
19

--------------------------------------------------------------------------------

(ii)        HVAC – Heating and cooling appropriate to the season and sufficient
for normal use and occupancy of the Premises during Business Hours. Landlord
will be responsible at all times to provide HVAC to the Premises that meets all
current appropriate ASHRAE specifications.  The HVAC system shall maintain an
average inside temperature of 74 degrees +/-2 degrees during summer outdoor
temperatures of 90 degrees F.D.B. and 70 degrees F.W.B. and 68 degrees F.D.B. at
winter outside temperatures of 14 degrees F.D.B. and in accordance with an
occupancy of one person per 200 square feet (average per floor) and an
electrical load of 5 watts per square foot (lighting and power).  These
temperatures are subject to the conditions and requirements of State and Federal
Energy Regulating Bodies for non-residential buildings.  To the extent the same
can be accommodated by the Building Systems, and upon three (3) hours’ prior
request during Business Hours and six (6) hours’ prior request during
non-Business Hours, Landlord shall provide Building HVAC to the Premises during
non-Business Hours, for which Tenant shall pay to Landlord, as Additional Rent,
an hourly service charge that, as of the Effective Date, is One Hundred Twenty
Dollars ($120.00) per hour (or portion thereof) and which may be adjusted by
Landlord from time to time, provided that such charge shall not increase unless
Landlord’s actual costs incurred in providing such after-hours HVAC services
increase, and then only to the extent of the increase in costs actually incurred
by Landlord.  If Tenant shall occupy a partial floor, the full floor charge
stated above shall apply if Tenant is the only tenant on such floor requesting
the utilization of the Building HVAC at that time, but, at any time that two or
more tenants on the same floor shall request the utilization of Building HVAC
for the same non-Business Hours, the full floor charge shall be divided
proportionately among them based on square footage.  Such charge shall
constitute a direct charge to Tenant and not an Expense.  If Tenant fails to pay
when due any charges for non-Business Hours HVAC service, Landlord may cease
providing such service to Tenant.  In order to conserve resources and assist
Landlord in operating the Building in an efficient manner, Tenant agrees that it
will cause the HVAC plans for the tenant improvement work to be prepared in a
manner that provides for separately zoned HVAC areas within portions of each
floor comprising the Premises so that, by means of an override switch or other
form of control, Tenant can limit full HVAC service to such zones within the
Premises that are actually occupied by Tenant, its staff, employees, invitees
and agents. Tenant agrees at all times to cooperate fully with Landlord and to
abide by all the reasonable regulations and requirements which Landlord may
prescribe for the proper functioning and protection of the HVAC systems.
 
(iii)        Lavatory – If the Premises constitute less than an entire floor of
the Building, public restroom facilities, including hot and cold running water.
 
(iv)        Snow and Ice Removal – Snow and ice removal for the sidewalks,
parking areas and other outdoor Common Areas in a reasonably expeditious manner
on all business days.
 
(v)         Trash – Refuse removal on business days from a dumpster to be
provided on-site to be used for normal paper waste attendant to an office
building and including all costs incurred in connection with waste product
recycling, if such recycling services are provided at the Building.
 
(vi)        Deliveries – Facilities for loading, unloading, delivery and pick-up
activities including access thereto.
 
(vii)       Elevators – Elevator service 24 hours per day, 365 days per year,
sufficient for customary office use (including, without limitation, service
elevators).
 
(viii)      Windows – Cleaning (no less than annually) of the exterior window
and glass of the Building.
 
(ix)        Janitorial – Janitorial services as set forth Exhibit D.


(b)         The costs of the services and utilities provided pursuant to
subsection 15(a) are included in Expenses (except as may otherwise be provided
for Premises electricity).  Upon Tenant’s request, Landlord shall replace light
bulbs and ballast in all Building-standard light fixtures located on the
Premises, the cost of which shall be reimbursed by Tenant within thirty (30)
days of receiving Landlord’s invoice.  If Tenant fails to pay Landlord’s invoice
within such thirty (30) days, Landlord may cease providing such service to
Tenant.
 
20

--------------------------------------------------------------------------------

(c)         Landlord reserves the right, without liability to Tenant and without
constituting any claim of constructive eviction, to stop or interrupt any of the
Building services described in subsection 15(a) above and to stop or interrupt
the use of any Building facilities at such times as may be necessary and for as
long as may reasonably be required by reason of accidents, strikes, safety
concerns or the making of repairs, alterations or improvements, or inability to
secure a proper supply of fuel, gas, steam, water, electricity,
telecommunications, cable, labor or supplies, or by reason of any other similar
or dissimilar cause beyond the reasonable control of Landlord.  No such stoppage
or interruption shall entitle Tenant to any diminution or abatement of rent or
other compensation nor shall this Lease or any of the obligations of Tenant be
affected or reduced by reason of any such stoppage or interruption; except that
to the extent the Premises or an entire floor of the Premises are rendered
unusable for the Permitted Use for more than seventy-two (72) consecutive hours,
then the Fixed Rent and Additional Rent applicable to the Premises or floor (as
the case may be) shall abate from and after the date on which Tenant ceases
operating its business in the Premises (or a part thereof) until service has
been restored.  Landlord shall notify Tenant prior to any anticipated service
interruption, and in the event of any stoppage or interruption, Landlord shall
diligently work to restore such service(s) as quickly as possible. 
Notwithstanding anything to the contrary in this Lease, if a stoppage or
interruption of services rendering the Premises unusable for the Permitted Use
continues for more than thirty (30) consecutive days, Tenant may terminate this
Lease by delivering written notice of termination to Landlord, and in such event
this Lease shall terminate and neither party shall have any further obligations
hereunder except those obligations which expressly survive a termination of this
Lease.
 
(d)        Tenant shall not make any alteration or addition to Building Systems
located in or serving the Premises and Tenant acknowledges and agrees that
Tenant shall not have the right to install additional connections to the
Building electrical system.  Any such connections desired by Tenant and
permitted by Landlord shall be effected by Landlord at Tenant’s sole cost and
expense.
 
(e)          Except as expressly set forth in subsection 15(c) above, Landlord
shall not be liable or responsible to Tenant for any loss or damage or expense
which Tenant may sustain or incur by reason of any failure, inadequacy or defect
in the character, quantity or supply of fuel, gas, steam, water, electricity,
sewer, telecommunications, cable and other utilities and labor and services
furnished to the Premises which does not result from the negligence of Landlord.
 
(f)          Tenant shall have access to the Building and the Premises on a “24
hours per day/365 days per year” basis.
 
(g)         Landlord shall make (i) all structural repairs and replacements to
the Building (which includes, without limitation, repairs to the structural
portions of the outside walls, structural members, floor slabs, service pipes,
electrical lines, water lines and sewer lines leading to or from the Premises),
(ii) all maintenance, repairs and replacements to the roof, roof membrane,
exterior walls, windows and glass and all maintenance, repairs and replacements
to the Common Areas of the Building and the Land, including, without limitation,
the elevators, (iii) all maintenance, repairs and replacements required to be
made pursuant to any Laws except to the extent Tenant’s responsibility as
provided in Section 5 of this Lease, and (iv) all maintenance, repairs and
replacements which may be needed to the Building Systems serving the Premises
and the Common Areas to keep the Building Systems in good working order and
condition.  Landlord shall not be in breach of its obligations under this
subsection 15(g) if Landlord performs the repairs, maintenance or replacements
within thirty (30) days after written notice by Tenant to Landlord of the need
for such repairs, maintenance or replacement or if due to the nature of a
particular repair, maintenance or replacement obligation, more than thirty (30)
days are reasonably required to complete it, Landlord begins work within the
thirty (30) day period and diligently prosecutes the work to completion;
provided that in case of emergency or a condition that prohibits Tenant from the
customary conduct of its business at the Premises, Landlord shall complete such
work as soon as reasonably practicable.


(h)         As used in this Lease, “Business Hours” means 8:00 a.m. to 6:00 p.m.
on “business days” (which, for purposes of this Lease, shall mean all days other
than Saturdays, Sundays and Building Holidays) and 9:00a.m. to 12:00 noon on
Saturdays (but excluding Building Holidays), and “Building Holidays” means New
Year’s Day, Good Friday, Memorial Day, Fourth of July, Labor Day, Thanksgiving,
Friday after Thanksgiving, Christmas Eve, Christmas and New Year’s Eve Day.
 
21

--------------------------------------------------------------------------------

16.         Subordination.
 
(a)          This Lease is subject and subordinate in all respects to any
underlying leases, ground leases, licenses or agreements, and to all mortgages
which may now or hereafter be placed on or affect such leases, licenses or
agreements or the Land or the Premises and also to all renewals, modifications,
consolidations and extensions of such underlying leases, ground lease, licenses,
agreements, and mortgages. Although no instrument or act on the part of Tenant
shall be necessary to effectuate such subordination, Tenant shall, upon demand,
execute, acknowledge and deliver to Landlord any and all instruments and
certificates that in the judgment of Landlord may be necessary or proper to
confirm or evidence such subordination.  If Tenant fails to execute and deliver
to Landlord the subordination agreement within ten (10) days of Landlord’s
demand and such failure continues for five (5) days after written notice from
Landlord, Tenant shall be in default under this Lease without any further notice
or opportunity to cure.  Notwithstanding the generality of the foregoing
provisions, Tenant agrees that any such mortgagee, lessor, licensor or party to
an agreement under any such underlying lease, ground lease, license or
agreement, respectively, shall have the right at any time to subordinate any
such instruments to this Lease on such terms and subject to such conditions as
such party may deem appropriate.  Tenant further covenants and agrees upon
demand by Landlord’s mortgagee at any time, before or after the institution of
any proceedings for the foreclosure of any such instruments, or sale of the
Building pursuant to any such instruments, to attorn to such purchaser upon any
such sale and to recognize such purchaser as Landlord under this Lease. The
agreement of Tenant to attorn upon demand of Landlord’s mortgagee contained in
the immediately preceding sentence shall survive any such foreclosure sale. 
Subject to receipt of an SNDA, Tenant shall upon demand at any time or times
before or after any such foreclosure sale, execute, acknowledge and deliver to
Landlord’s mortgagee any and all instruments and certificates that in the
judgment of Landlord’s mortgagee may be necessary or proper to confirm or
evidence such attornment.  If any underlying lease, ground lease, license or
agreement to which this Lease is subject and subordinate terminates, or if any
mortgage to which this Lease is subordinate is foreclosed, subject to receipt of
an SNDA, Tenant shall, upon request, attorn to the holder of the reversionary
interest or to the mortgagee in possession, as the case may be.  If any holder
of a mortgage requires an amendment or modification to this Lease, which
modification or amendment will not cause any increase in costs or expense to
Tenant hereunder or materially affect the rights and obligations of Tenant
hereunder, Tenant agrees to so amend or modify this Lease.
 
(b)         In the event of the enforcement by any ground lessor, mortgagee or
holder of any security agreement (“Successor Landlord”) of the remedies provided
for by law or by such ground lease, mortgage or security agreement, Tenant will
automatically become the tenant of such Successor Landlord without any change in
the terms or other provisions of this Lease; provided, however, that such
Successor Landlord or successor in interest shall not be bound by (a) any
payment of Fixed Rent for more than one (1) month in advance, except prepayments
in the nature of security for the performance by Tenant of its obligations under
this Lease, or (b) any obligation to return to Tenant any security deposited
with a former Landlord, unless such security deposit was actually delivered to
such Successor Landlord.
 
17.         Landlord’s Cure of Tenant’s Default.  If Tenant shall fail or refuse
to comply with or perform any condition or covenant of this Lease, Landlord may,
if Landlord so elects, carry out and perform such condition or covenant, at the
cost and expense of Tenant, which cost and expense shall be payable within
thirty (30) days after Landlord’s demand, or at the option of Landlord shall be
added to the installment of rent due at least thirty (30) days thereafter, and
shall be due and payable as such.  This remedy shall be in addition to such
other remedies as Landlord may have hereunder by reason of the breach of Tenant
of any of the covenants and conditions in this Lease contained.
 
18.         Notices.  All notices, demands, requests or other communications
hereunder shall be in writing, addressed to such party at its address provided
in Section 20 of the Basic Lease Provisions or to such other address as may have
been properly provided hereunder, and shall be delivered by (a) United States
Postal Service, certified mail, return receipt requested, postage prepaid, or
(b) by reputable overnight courier or reputable local hand delivery service
providing for receipted delivery. Any such notice, demand, request or other
communication shall be deemed given when received or when receipt is refused or
unclaimed, as indicated by the notations or records of (as applicable) the
United States Postal Service or such overnight courier or local delivery
service.
 
19.         Quiet Enjoyment.  Landlord covenants that Tenant, upon keeping and
performing each and every covenant, agreement, term, provision and condition
herein contained on the part and on behalf of Tenant to be kept and performed,
shall have quiet enjoyment of the Premises without hindrance or molestation by
Landlord or by any other person lawfully claiming by, through or under Landlord,
subject to the covenants, agreements, terms, provisions and conditions of this
Lease.
 
22

--------------------------------------------------------------------------------

20.         Inspection and Entry by Landlord.
 
(a)         Tenant agrees to permit, at reasonable times and upon at least
twenty-four (24) hours prior written notice, Landlord and Landlord’s agents,
employees or other representatives, to show the Premises to any lessor under any
underlying lease or ground lease or any mortgagee or any persons wishing to
purchase the same, and Tenant agrees that on and after the twelfth (12th) month
next preceding the expiration of the term hereof, Landlord or Landlord’s agents,
employees or other representatives shall have the right to show the Premises to
any prospective tenant.  Landlord agrees that it shall show the Premises in a
manner so as to minimize interference with and disruption to Tenant and the
conduct of Tenant’s business at the Premises.
 
(b)         Landlord shall retain duplicate keys to all doors of the Premises
and Landlord and its agents, employees and independent contractors shall have
the right to enter the Premises at reasonable hours to inspect and examine the
Premises, to make repairs, additions, alterations and improvements, to exhibit
the Premises as provided in subsection 20(a), to install, maintain, use, repair
and replace pipes, cables, ductwork, conduits, utility lines and wires through
hung ceiling space and column space within the Premises, provided that such
items are not installed in a location which materially interferes with the
operation of Tenant’s business, and to inspect the Premises to ascertain that
Tenant is complying with all of its covenants and obligations hereunder, all
without being liable to Tenant in any manner whatsoever for any damages arising
therefrom; provided, however, that Landlord shall, except in case of emergency,
afford Tenant such prior notification of an entry into the Premises as shall be
reasonably practicable under the circumstances and shall be accompanied by an
employee or agent of Tenant (if Tenant shall so desire).
 
(c)          Landlord shall have the right to bring into the Premises such tools
and materials as may be desirable for the performance of any such work.  During
the time that the work is being carried on in or about the Premises Tenant shall
not be entitled to any abatement or reduction of rent by reason thereof, nor
shall such be deemed to be an actual or constructive eviction; provided,
however, that Landlord shall use commercially reasonable efforts to minimize
interference with and disruption to Tenant and the conduct of Tenant’s business
at the Premises.  This clause shall not be deemed to be a covenant by Landlord
nor be construed to create an obligation on the part of Landlord to make such
inspection or repairs.
 
21.        Brokerage.  Tenant and Landlord warrant and represent to each other
that neither has dealt with any broker or brokers regarding the negotiation of
this Lease, excepting only the Brokers.  Landlord shall be responsible for the
payment of commissions payable to the Brokers pursuant to separate agreements
with the Brokers.  Tenant and Landlord agree to be responsible for and to
indemnify and save the other harmless from and against any claim for a
commission or other compensation by any other person claiming to have negotiated
with the indemnifying party with respect to the Premises or to have called the
said Premises to Tenant’s attention or to have called Tenant to Landlord’s
attention.
 
22.        Landlord’s Inability to Perform.  Except as otherwise expressly
provided herein, this Lease and the obligation of Tenant to pay the rent
hereunder and to comply with the covenants and conditions hereof, shall not be
affected, curtailed, impaired or excused because of Landlord’s inability to
supply any service or material, or to perform any obligation, called for herein,
by reason of any rule, order, regulation or preemption by any governmental
entity, authority, department, agency or subdivision or for any delay which may
arise by reason of negotiations for the adjustment of any fire or other casualty
loss or because of strikes or other labor trouble, unavailability or shortage of
materials, or for any other cause beyond the reasonable control of Landlord.
 
23

--------------------------------------------------------------------------------

23.         Condemnation.
 
(a)         If the whole of the Land, the Building or the Premises shall be
acquired or condemned for any public or quasi-public use or purpose, this Lease
and the Term shall end as of the date of the vesting of title with the same
effect as if said date were the Expiration Date.  If only a part of the Land and
not the entire Premises shall be so acquired or condemned then, (i) except as
hereinafter provided in this subsection 23(a), this Lease and the Term shall
continue in force and effect but, if a part of the Premises is included in the
part of the Building so acquired or condemned, from and after the date of the
vesting of title, the Fixed Rent and Additional Rent shall be reduced in the
proportion which the area of the part of the Premises so acquired or condemned
bears to the total area of the Premises immediately prior to such acquisition or
condemnation; (ii) whether or not the Premises shall be affected thereby,
Landlord, at Landlord’s option, may give to Tenant, within sixty (60) days next
following the date upon which Landlord shall have received notice of vesting of
title, a thirty (30) days’ notice of termination of this Lease if Landlord shall
elect to terminate leases (including this Lease), affecting at least twenty-five
percent (25%) of the rentable area of the Building (excluding any rentable area
leased by Landlord or its affiliates); and (iii) if the part of the Building so
acquired or condemned shall contain more than fifteen percent (15%) of the total
area of the Premises immediately prior to such acquisition or condemnation, or
if, by reason of such acquisition or condemnation, Tenant no longer has
reasonable means of access to the Premises or is unable to reasonably use the
Premises for the purpose intended, Tenant, at Tenant’s option, may give to
Landlord, within sixty (60) days next following the date upon which Tenant shall
have received notice of vesting of title, a thirty (30) days’ notice of
termination of this Lease.  If any such thirty (30) days’ notice of termination
is given, by Landlord or Tenant, this Lease and the Term shall come to an end
and expire upon the expiration of said thirty (30) days with the same effect as
if the date of expiration of said thirty (30) days were the Expiration Date.  If
a part of the Premises shall be so acquired or condemned and this Lease and the
Term shall not be terminated pursuant to the foregoing provisions of this
subsection 23(a), Landlord, at Landlord’s expense, shall restore that part of
the Premises not so acquired or condemned to a self-contained rental unit.  In
the event of any termination of this Lease and the Term pursuant to the
provisions of this subsection 23(a), the Fixed Rent shall be apportioned as of
the date of sooner termination and any prepaid portion of the Fixed Rent or
Additional Rent for any period after such date shall be refunded by Landlord to
Tenant.
 
(b)         In the event of any such acquisition or condemnation of all or any
part of the Land, the Building or the Premises, Landlord shall be entitled to
receive the entire award for any such acquisition or condemnation, Tenant shall
have no claim against Landlord or the condemning authority for the value of any
unexpired portion of the Term and Tenant hereby expressly assigns to Landlord
all of its right in and to any such award.  Nothing contained in this subsection
23(b) shall be deemed to prevent Tenant from making a separate claim in any
condemnation proceedings for the then value of any Tenant’s personal property
and improvements made by Tenant, at its sole cost (other than Landlord’s Tenant
Improvement Work), included in such taking and for any moving expenses, provided
such award shall be made by the condemning authority in addition to, and shall
not result in a reduction of, the award made by it to Landlord.
 
(c)         If the whole or any part of the Premises shall be acquired or
condemned temporarily during the Term for any public or quasi-public use or
purpose, Tenant shall give prompt notice thereof to Landlord and the Term shall
not be reduced or affected in any way except that Fixed Rent and Additional Rent
shall abate throughout the duration of such temporary taking, and if such
temporary taking is for more than one hundred eighty (180) days, Tenant may
terminate this Lease by delivering written notice of termination to Landlord,
and in such event this Lease shall terminate and neither party shall have any
further obligations hereunder except those obligations which expressly survive a
termination of this Lease.
 
24.         Assignment and Subletting.
 
(a)         Tenant shall not assign or pledge this Lease or sublet the whole or
any part of the Premises, whether voluntarily or by operation of law, or permit
the use or occupancy of the Premises by anyone other than Tenant, and shall not
make, suffer or permit any such assignment, subleasing or occupancy, without the
prior written consent of Landlord (such consent not to be unreasonably withheld,
conditioned or delayed), which restrictions shall be binding upon any and all
assignees of this Lease and subtenants of the Premises. No assignment or
subletting shall result in a change in the Permitted Use. In the event Tenant
desires to sublet, or permit such occupancy of, the Premises, or any portion
thereof, or assign this Lease, Tenant shall give written notice thereof to
Landlord at least thirty (30) days prior to the proposed commencement date of
such subletting or assignment, which notice shall set forth the name of the
proposed tenant or assignee, the relevant terms of any sublease or assignment
and copies of financial statements and other relevant information bearing on the
character of the proposed subtenant or assignee and its ability to observe and
perform its agreements and obligations.  If Landlord has not either consented
to, or affirmatively withheld its consent to, Tenant’s request for Landlord’s
consent under this Article 24 within ten (10) business days following Landlord’s
receipt of Tenant’s request therefor, then Landlord shall be deemed to have
given its consent hereunder.
 
24

--------------------------------------------------------------------------------

(b)          Notwithstanding any assignment or subletting, permitted or
otherwise, Tenant shall at all times remain directly, primarily and fully
responsible and liable for the payment of the rent specified in this Lease and
for compliance with all of its other obligations under the terms, provisions and
covenants of this Lease. If the Premises or any part of them are sublet and
Tenant then defaults under this Lease, Landlord, in addition to any other
remedies provided in this Lease or provided by law, may, at its option, collect
directly from the subtenant all rents due and becoming due to Tenant under such
sublease and apply such rent against any sums due to Landlord from Tenant under
this Lease, and no such collection shall be construed to constitute a novation
or release of Tenant from the further performance of Tenant’s obligations under
this Lease.
 
(c)          In addition to Landlord’s right to approve of any subtenant or
assignee, Landlord shall have the option, in its sole discretion, in the event
of any proposed subletting (for all or substantially all of the balance of the
Term) or assignment, to terminate this Lease, or in the case of a proposed
subletting of less than the entire Premises, to recapture the portion of the
Premises to be sublet, as of the date the subletting or assignment is to be
effective.  The option shall be exercised, if at all, by Landlord giving Tenant
written notice within five (5) days following Landlord’s receipt of Tenant’s
written notice as required above.  If this Lease shall be terminated with
respect to the entire Premises pursuant to this subsection 24(c), the Term of
this Lease shall end on the date stated in Tenant’s notice as the effective date
of the sublease or assignment as if that date had been originally fixed in this
Lease for the expiration of the Term. If Landlord recaptures under this
subsection only a portion of the Premises, then rent to be paid from time to
time during the unexpired Term shall abate proportionately based on the
proportion by which the approximate rentable square footage of the remaining
portion of the Premises shall be less than that of the Premises as of the date
immediately prior to such recapture.  Tenant shall, at Tenant’s own cost and
expense, discharge in full any outstanding commission obligation on the part of
Landlord with respect to this Lease, and any commissions which may be due and
owing as a result of any proposed assignment or subletting, whether or not the
Premises are recaptured pursuant hereto and rented by Landlord to the proposed
tenant or any other tenant.  In addition, Tenant shall reimburse Landlord within
ten (10) days of demand for all costs incurred to demise the recaptured space
from the balance of the Premises.
 
(d)         In the event that Tenant sells, sublets, assigns or transfers this
Lease, Tenant shall pay to Landlord as Additional Rent an amount equal to fifty
percent (50%) of any Increased Rent (as defined below) when and as such
Increased Rent is received by Tenant.  As used herein, “Increased Rent” shall
mean the excess of (i) all rent and other consideration which Tenant is entitled
to receive by reason of any sale, sublease, assignment or other transfer
(hereinafter, “Transfer”) of this Lease (after deducting the actual, reasonable
expenses incurred by Tenant for (A) any changes, alterations and improvements to
the Premises in connection with such Transfer, (B) any free base rent reasonably
provided to the transferee in connection with the Transfer, (C) any brokerage
commissions in connection with the Transfer, (D) any reasonable attorneys’ fees
payable by Tenant in connection with the Transfer, and (E) any Landlord
processing fees payable by Tenant in connection with the Transfer), over (ii)
the rent otherwise payable by Tenant under this Lease at such time.  For
purposes of the foregoing, any consideration received by Tenant in form other
than cash shall be valued at its fair market value as determined by Landlord in
good faith.
 
25

--------------------------------------------------------------------------------

(e)         Tenant shall have no right to make (and Landlord shall have the
absolute right to refuse consent to) any assignment of this Lease or sublease of
any portion of the Premises if at the time of either Tenant’s notice of the
proposed assignment or sublease or the proposed commencement date thereof, there
shall exist any uncured Event of Default by Tenant, or if the proposed assignee
or sublessee is an entity:  (i) with which Landlord is already in negotiation to
lease space at the Building as evidenced by the issuance of a written proposal;
(ii) is already an occupant of the Building unless Landlord is unable to provide
the amount of space required by such occupant on market terms; (iii) is a
governmental agency; (iv) is incompatible with the character of occupancy of the
Building; or (v) would subject the Premises to a use which would:  (A) involve
materially increased personnel or wear upon the Building; (B) violate any
exclusive right granted to another tenant of the Building; (C) require any
addition to or modification of the Premises or the Building in order to comply
with building code or other governmental requirements (unless Tenant agrees to
pay for such addition to or modification of the Premises or Building; or, (D)
effect a material violation of any provision of this Lease.  Tenant expressly
agrees that Landlord shall have the absolute right to refuse consent to any such
assignment or sublease and that for the purposes of any statutory or other
requirement of reasonableness on the part of Landlord such refusal shall be
deemed reasonable.
 
(f)         At the time Tenant requests Landlord’s consent to any assignment,
pledge or sublease, Tenant shall pay to Landlord a processing fee to cover
Landlord’s costs, including attorneys’ fees, incurred in investigating and
considering any proposed or purported assignment or pledge of this Lease or
sublease of any of the Premises, in the amount of  Five Hundred Dollars
($500.00) (regardless of whether Landlord shall consent to, refuse consent, or
determine that Landlord’s consent is not required for such assignment, pledge or
sublease.  Any purported sale, assignment, mortgage, transfer of this Lease or
subletting which does not comply with the provisions of this Section 24 shall be
void.


(g)         Notwithstanding anything to the contrary in this Lease, Tenant may
assign or transfer this Lease to a successor to Tenant by merger, consolidation
or conversion or to the purchaser of all or substantially all of Tenant’s
assets, or assign or transfer this Lease or sublet all or a portion of the
Premises to an Affiliate (defined below), without the consent of Landlord (a
“Business Transfer).  For the avoidance of doubt, the provisions of Section
24(a), (c), (d), (e) and (f), including, without limitation, Landlord’s
recapture right, shall not apply with respect to any Business Transfer. 
“Affiliate” shall mean an entity controlled by, controlling or under common
control with Tenant.  For the avoidance of doubt, nothing in this Lease shall
restrict or prohibit, and no consent of Landlord shall be required with respect
to, (i) any change of control of Tenant, (ii) any conversion of Tenant to a
different type of business entity, (iv) any conversion by Tenant to a business
entity formed in a different jurisdiction, and (iii) any merger or consolidation
with another entity, and none of the transactions described in items (i) through
(iii) in this sentence shall be deemed an assignment (including, without
limitation, an assignment by operation of law) of this Lease or trigger
Landlord’s recapture right.
 
(h)         Without limiting the other indemnities in favor of Landlord
contained in this Lease, Tenant will defend, indemnify and hold Landlord
harmless from and against any loss, damage, costs and expenses, including,
without limitation, attorneys’ fees, sustained or incurred by Landlord as a
result of, or arising out of or in connection with any claims made by any
broker, finder or other person claiming a commission or other compensation in
connection with an assignment or subletting.
 
25.         Environmental Laws.
 
(a)          Tenant shall not violate any applicable environmental laws, rules
and regulations of the federal, state, county and municipal governments and of
all other governmental authorities having or claiming jurisdiction over the
Premises or appurtenances thereto, or any part thereof, which are applicable to
the Premises and/or the conduct of Tenant’s business at the Premises.
 
(b)         Tenant shall not generate, store, manufacture, refine, transport,
treat, dispose of, or otherwise permit to be present on or about the Premises,
any Hazardous Substances, other than standard office equipment and supplies used
in compliance with all applicable Laws.  As used herein, Hazardous Substances
shall be defined as any “hazardous chemical,” “hazardous substance,” “hazardous
waste” or similar term as defined in the Comprehensive Environmental
Responsibility Compensation and Liability Act, as amended (42 U.S.C. 9601,
et seq.), any rules or regulations promulgated thereunder, or in any other
present or future applicable federal, state or local law, rule or regulation
dealing with environmental protection and human health and safety and shall
include petroleum and petroleum-based products, ureaformaldehyde and asbestos
and asbestos-containing materials.
 
26

--------------------------------------------------------------------------------

(c)         In the event Tenant receives any notice that a spill or discharge of
any Hazardous Substance has occurred on or about the Premises or into the sewer
and/or waste treatment system operated by Landlord from any person or entity,
including the United States Environmental Protection Agency (“EPA”) or any state
or local environmental or health safety agency, then Tenant shall provide
immediate written notice of same to Landlord, detailing all relevant facts and
circumstances.
 
(d)          Notwithstanding the provisions of Section 10(d) hereof, Tenant
agrees to indemnify and hold harmless Landlord, its affiliates and their
respective officers, directors, employees, agents and representatives, and each
mortgagee of the Premises from and against any and all liabilities, damages,
claims, losses, judgments, causes of action, costs and expenses (including the
reasonable fees and expenses of counsel and sums paid in settlement of claims,
consultant fees, and expert fees) which may be incurred by the Landlord or any
such mortgagee, relating to or arising out of any breach by Tenant of this
Section 25, which indemnification shall survive the date of expiration or sooner
termination of this Lease.  This indemnification of Landlord, its affiliates and
their respective officers, directors, employees, agents and representatives, by
Tenant includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal, or
restoration work required by any federal, state, or local governmental agency or
political subdivision because of Hazardous Substances present in the soil or
ground water on or under the Building which results from such a breach by Tenant
of this Section 25.  Without limiting the foregoing, if any activities or work
undertaken by Tenant (whether or not approved or consented to by Landlord)
results, directly or indirectly, in any Hazardous Substances contamination of
the Premises and/or Building (including, without limitation, from sources
present in the Building on the Effective Date), then Tenant shall be solely
responsible, at Tenant’s expense, for the remediation of such contamination in
accordance with all applicable laws, codes and regulations; provided that the
Landlord’s approval of such actions, and the contractors to be used by Tenant in
connection therewith, shall first be obtained and provided further that Landlord
may elect, at Tenant’s cost, to undertake and/or manage the remediation
activities.
 
(e)          Landlord represents that to Landlord’s knowledge the Building is in
compliance with all Environmental Laws.  Landlord agrees to defend, indemnify
and hold harmless Tenant, its affiliates and their respective partners,
officers, directors, employees, agents and representatives from and against any
and all liabilities, damages, claims, losses, judgments, causes of action, costs
and expenses (including the reasonable fees and expenses of counsel and sums
paid in settlement of claims, consultant fees, and expert fees) which may be
incurred by the Tenant in connection with (i) the presence of any and all
Hazardous Substances at, in, on, or under the Premises, the Land or the Building
which were not introduced by Tenant or (ii) a breach by Landlord of its
obligations set forth in this Section 25, except for such losses, damages,
costs, liabilities and claims caused by Tenant’s negligence or intentional
misconduct (including Tenant’s negligence or intentional misconduct in
performing the Tenant Improvements (as defined in the Work Letter) or any
Alterations). The provisions of this paragraph (e) shall survive the date of
expiration or sooner termination of this Lease.
 
(f)          Landlord, its affiliates, and their respective employees,
representatives and agents shall have access to the Building during reasonable
hours and upon reasonable notice to Tenant in order to conduct periodic
environmental inspections and tests of the Building.
 
26.          Parties Bound.
 
(a)          The covenants, agreements, terms, provisions and conditions of this
Lease shall bind and benefit the respective successors, assigns and legal
representatives of the parties hereto with the same effect as if mentioned in
each instance where a party hereto is named or referred to.
 
(b)          Tenant acknowledges and agrees that if Landlord shall be an
individual, joint venture, corporation, limited liability company, tenancy in
common, firm or partnership (general or limited), there shall be no personal
liability on such individual or on the members of such joint venture,
corporation, limited liability company, tenancy in common, firm or partnership
in respect of any of the covenants or conditions of this Lease; rather, Tenant
shall look solely to Landlord’s interest in the Building (including, without
limitation, rents, insurance and condemnation proceeds and sale proceeds) for
the collection of any judgment (or enforcement or any other judicial process)
requiring the payment of money by Landlord with respect to any of the terms,
covenants and conditions of this Lease to be observed or performed by Landlord
and no other property or assets of Landlord or any of its affiliates shall be
subject to levy, execution or other enforcement procedures for the satisfaction
of any obligation due Tenant or its successors or assigns.
 
27

--------------------------------------------------------------------------------

(c)          The term “Landlord” as used in this Lease means only the owner, or
the mortgagee in possession, for the time being of the Premises.  In the event
of any sale or sales of the Land, Building, or the Premises, said Landlord shall
be and hereby is entirely freed and relieved of all covenants and obligations of
Landlord hereunder accruing after the date of such sale, and it shall be deemed
and construed without further agreement between the parties or their successors
in interest, or between the parties and the purchaser, that the purchaser at any
such sale has assumed and agreed to carry out any and all covenants and
obligations of Landlord hereunder accruing after the date of said purchase or,
to the extent of the knowledge of the purchaser, occurring prior to the date of
said purchase.


27.        Tenant’s Bankruptcy or Insolvency.  If at any time and for so long as
Tenant shall be subjected to the provisions of the United States Bankruptcy Code
or other law of the United States or any state thereof for the protection of
debtors as in effect at such time (each a “Debtor’s Law”):
 
(a)         Tenant, as debtor-in-possession, and any trustee or receiver of
Tenant’s assets (each a “Tenant’s Representative”) shall have no greater right
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises other than as accorded to Tenant in Section 24, except to the
extent Landlord shall be required or deemed to permit such assumption,
assignment or sublease or as otherwise may be required by the provisions of such
Debtor’s Law, including without limitation as may be ordered by the applicable
Bankruptcy Court or other applicable tribunal.  Without limitation of the
generality of and subject to the foregoing, any right of any Tenant’s
Representative to assume or to assume and assign this Lease or to sublease any
of the Premises shall be subject to the conditions that:
 
(i)          Such Debtor’s Law shall provide to Tenant’s Representative a right
of assumption (or assumption and assignment) of this Lease which Tenant’s
Representative shall have or shall be deemed to have timely exercised under such
Debtor’s Law and Tenant’s Representative shall have or shall be deemed to have
fully cured any default of Tenant under this Lease.
 
(ii)         Tenant’s Representative or the proposed assignee, as the case shall
be, shall have, or shall be deemed to have by the applicable Bankruptcy Court or
other applicable tribunal, provided Landlord with adequate assurance of the
future performance of the obligations of the Tenant or such proposed assignee
under this Lease.  Subject to applicable Debtor’s Law, including without
limitation as may be required by the applicable Bankruptcy Court or other
applicable tribunal, such assurances may include, in the case of assumption of
this Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assumption and assignment, submission of current financial statements of the
proposed assignee, audited by an independent certified public accountant
reasonably acceptable to Landlord and showing a net worth and working capital in
amounts determined by Landlord to be sufficient to assure the future performance
by such assignee of all of the Tenant’s obligations under this Lease.
 
28.         Miscellaneous.
 
(a)          This Lease is intended by the parties as a final expression of
their agreement and as a complete and exclusive statement of the terms thereof,
all negotiations, considerations and representations between the parties having
been incorporated herein.  No course of prior dealing between the parties or
their officers, employees, agents or affiliates is relevant or admissible to
supplement, explain or vary any of the terms of this Lease.  No representative,
agent or employee of Landlord has been authorized to make any representations or
promises with reference to the leasing of the Premises or to vary, alter or
modify the terms hereof.  No additions, changes or modifications, renewals, or
extensions hereof, shall be binding unless reduced to writing and signed by
Landlord and Tenant.
 
28

--------------------------------------------------------------------------------

(b)         The terms, conditions, covenants and provisions of this Lease shall
be deemed to be severable.  If any clause or provision herein contained be
adjudged to be invalid or unenforceable by a court of competent jurisdiction or
by operation of any applicable law, it shall not affect the validity of any
other clause or provision herein, but such other clauses or provisions shall
remain in full force and effect.
 
(c)          The section headings in this Lease are for convenience only and are
not to be considered in construing the same.
 
(d)         Time is of the essence with respect to all dates and time periods
set forth in this Lease.  Notwithstanding anything to the contrary contained in
this Lease, the expiration or earlier termination of this Lease shall not
relieve Tenant and Landlord from their respective obligations accruing prior to
the expiration or earlier termination, including, without limitation, any
indemnities.
 
(e)          In the event that Tenant or anyone claiming through or under Tenant
shall not vacate and surrender the Premises on or before the Expiration Date as
required by this Lease, such holdover tenancy shall be deemed to be a tenancy at
sufferance and Landlord shall have all rights and remedies provided at law
relating to such tenancy.  During the period of holdover tenancy, Tenant shall
be liable for a holdover rental charge for the Premises which charge shall be
equal to one hundred fifty percent (150%) of the monthly Fixed Rent and
Additional Rent payable by Tenant hereunder during the Lease Year immediately
preceding the Expiration Date. In addition, Tenant further agrees that if it
fails to so surrender the Premises, Tenant (i) shall be liable to Landlord for
any and all damages which Landlord shall suffer by reason thereof, and (ii) if
Tenant held over for more than thirty (30) days after the applicable Expiration
Date, Tenant shall indemnify Landlord against all claims and demands made by any
succeeding tenants against Landlord founded upon delay by Landlord in delivering
possession of the Premises to such succeeding tenant.
 
(f)          Neither Landlord nor Tenant shall be required to perform any of its
obligations under this Lease, nor be liable for loss or damage for failure to do
so, with the exception of Tenant’s obligation for the payment of any rent or
other sums due under the Lease, where such failure arises from Force Majeure. 
For purposes of this Lease, the term “Force Majeure” shall be deemed to include
acts of God, strikes, lockouts, labor difficulties, explosions, sabotage,
accidents, riots, civil commotions, acts of war, results of any warfare or
warlike conditions in the United States, fire and casualty, legal requirements,
shortages or inability to obtain materials or equipment, energy shortage, or
causes beyond the reasonable control of Landlord or Tenant.
 
(g)         No provision of this Lease shall be deemed to have been waived by
Landlord unless such waiver be in writing signed by Landlord, nor shall any
custom or practice which may evolve between the parties in the administration of
the terms hereof be construed to waive or lessen the right of Landlord and
Tenant to insist upon the performance by the other in strict accordance with the
terms hereof.  The terms and conditions contained in this Lease shall apply to,
inure to the benefit of, and be binding upon the parties hereto, and upon their
respective successors in interest and legal representatives, except as otherwise
herein expressly provided.
 
(h)          Words of any gender used in this Lease shall be held and construed
to include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires.
 
(i)           Intentionally omitted.
 
(j)           All exhibits, attachments, riders and addenda referred to in this
Lease are incorporated into this Lease and made a part hereof.
 
29

--------------------------------------------------------------------------------

(k)          If requested by Landlord, Tenant shall deliver to Landlord a
certificate of authority evidencing the authority of those signing this Lease to
bind the Tenant.
 
(l)          This Lease shall be construed and interpreted in accordance with
and governed by the laws of the state in which the Building is located. Should
any provisions of this Lease require judicial interpretation, it is agreed that
the court interpreting or construing the same shall not apply a presumption that
the terms of any such provision shall be more strictly construed against one
party or the other by reason of the rule of construction that a document is to
be construed most strictly against the party who itself or through its agent
prepared the same, it being agreed that the agents of all parties hereto have
participated in the preparation of this Lease.
 
(m)       The term Landlord as used in this Lease so far as covenants or
obligations on the part of Landlord are concerned shall be limited to mean and
include only the owner or owners at the time in question of the Landlord’s
interest in the Building.  Tenant acknowledges and agrees, for itself and its
successors and assigns, that no trustee, director, officer, employee or agent of
Landlord or any of its affiliates shall be personally liable for any of the
terms, covenants or obligations of Landlord hereunder.
 
(n)          Each covenant of Landlord and Tenant under this Lease is
independent of each other covenant under this Lease, and no default by either
party in performance of any covenant shall excuse the other party from the
performance of any other covenant.
 
(o)          Unless Tenant’s financials are publicly available online, Tenant
shall deliver to Landlord, within ten (10) days of Landlord’s demand, copies of
Tenant’s financial statements (most recent annual and year-to-date), including a
balance sheet and cash flow statement and such other statements and reports as
Landlord may reasonably request, certified as true and complete by Tenant’s
principal financial officer.  Landlord agrees to hold such information in
confidence and not to disclose such information to anyone other than Landlord’s
current lender or a lender in connection with a financing of the Building or a
purchaser in connection with a sale of the Building.
 
(p)          Landlord reserves the right to change the name of the Building.
 
(q)          In the event either Landlord or Tenant brings any legal or
equitable proceeding (including any court action or arbitration proceeding) for
enforcement of any of the terms or conditions of this Lease, or any alleged
disputes, breaches, defaults or misrepresentations in connection with any
provision of this Lease, the prevailing party in such proceeding, or the
nondismissing party where the dismissal occurs other than by reason of a
settlement, shall be entitled to recover its reasonable documented costs and
expenses, including, without limitation, reasonable attorneys’ fees and costs of
defense paid or incurred in good faith.  The “prevailing party,” for purposes of
this Lease, shall be deemed to be that party who obtains substantially the
result sought, whether by settlement, dismissal or judgment.
 
(r)          Tenant, for itself and all persons claiming through or under
Tenant, hereby expressly waives any and all rights which are or may be conferred
upon Tenant by any present or future law to redeem the Premises, after re-entry
thereupon by Landlord, or after any warrant to dispossess or judgment in
ejectment.  If Landlord shall acquire possession of the Premises by summary
proceedings or in any other lawful manner without judicial proceedings, it shall
be deemed a “re-entry” as that term is used herein.
 
(s)          Any diminution or obstruction of light, air or view by any
structure which may be erected on lands adjacent to the Building shall not
affect this Lease or impose any liability on Landlord.  Tenant shall not acquire
any right or easement for the use of any door or passageway in any portion of
the Building, except the easement of necessity for ingress and egress, if any,
in the doors and passageway(s) directly connecting with the Premises.
 
(t)          In event of a sale or conveyance by Landlord of the Building,
provided the new owner of the Building has agreed (in writing, except that in
the event of a foreclosure a written assumption is not required) to assume the
obligations of the landlord under this Lease and be bound by all of the terms of
this Lease the same shall operate to release Landlord from any liability arising
after the date of the transfer upon any of the covenants or conditions, express
or implied, contained in this Lease in favor of Tenant, and in such event Tenant
agrees to look solely to the successor in interest of Landlord in and to this
Lease. This Lease shall not be affected by any such sale and Tenant agrees to
attorn to the purchaser or assignee.
 
30

--------------------------------------------------------------------------------

(u)          Intentionally omitted.
 
(v)          (x)        Tenant’s broadcast of television or music, by whatever
means, within the Premises shall be in compliance with the Fairness In Music
Licensing Act of 1998, as amended (the “FMLA”).  Tenant shall indemnify, defend
and hold harmless Landlord from any and all costs, expenses, claims, causes of
action, damages and liabilities of any type or nature whatsoever (including, but
not limited to, reasonable attorneys’ fees and costs of litigation) arising out
of or relating to any violation of the FMLA at the Premises.
 
(w)         Landlord and Tenant acknowledge and agree that the terms of this
Lease and the negotiations which led to the execution of this Lease are
confidential in nature.  Neither Landlord nor Tenant, except as may be required
by law, shall communicate the terms or any other aspect of the transaction with,
and will not deliver all or any portion of this Lease to, any person or entity
other than persons or entities providing professional services or advice to
Landlord or Tenant respectively.
 
29.          Limitation on Damages.  Notwithstanding anything to the contrary in
this Lease, in no event shall Tenant be liable for any loss of business or
profits of Landlord or for consequential, punitive, incidental, indirect or
special damages of any kind.
 


[SIGNATURE PAGE FOLLOWS]


31

--------------------------------------------------------------------------------

LEASE AGREEMENT SIGNATURE PAGE
(2 Righter – Suite 200)
 
IN WITNESS WHEREOF, Landlord and Tenant, intending to be legally bound, have
duly executed this Lease as of the Effective Date.
 

 
LANDLORD:
     
2 Righter LLC,
 
a Delaware limited liability company
     
By: /s/ Authorized Signatory
 
Authorized Signatory
     
Date: December 16, 2019
     
TENANT:
     
BioSpecifics Technologies Corp.,
 
a Delaware corporation
     
By:  J. Kevin Buchi
 
Name: J. Kevin Buchi
 
Title: CEO
     
Date:  December 16, 2019



32

--------------------------------------------------------------------------------

EXHIBIT A
 
PLAN OF THE PREMISES
 
[attached]


A-1

--------------------------------------------------------------------------------

EXHIBIT B
 
COMMENCEMENT MEMORANDUM
 
This Memorandum is given by ____________________________ (“Landlord”) to
_______________ _______________________ (“Tenant”):
 
1.  Landlord and Tenant have entered into a Lease Agreement dated _____________,
20__ (the “Lease”), pursuant to which Landlord leases to Tenant and Tenant
leases from Landlord certain premises known as Suite 200 within the building
located at 2 Righter Parkway, Delaware Corporate Center II, Wilmington, Delaware
19803 (the “Premises”).  All capitalized terms used herein and not otherwise
defined herein shall have the same meanings given to them in the Lease.
 
2.  Landlord and Tenant hereby confirm that:
 

 
(a)
The Commencement Date of the Lease Term is

;


 
(b)
The Expiration Date of the Lease Term is

;


 
(c)
The Rent Commencement Date under the Lease is
  ;


 
(d)
The suite number of the Premises is
  ;


 
(e)
The rentable square footage of the Premises is
  ;


 
(f)
The rentable square footage of the Building is
  ;


 
(g)
Tenant’s Proportionate Share of Excess Expenses is
  .




3.  Tenant confirms that:



 
(a)
It has accepted possession of the Premises;

  (b)
The improvements required to be furnished by Landlord under the Lease have been
completed (subject to any corrective work or punchlist items of which Tenant has
notified Landlord in accordance with the Lease);



4.  This Memorandum is intended only to confirm the matters herein set forth and
does not otherwise modify or supplement the Lease.
 
5.  Unless written objection to the provisions hereof is received by Landlord
within five (5) days from the date hereof, the provisions of this Memorandum
shall be binding upon Tenant, its successors and assigns (subject to the
restrictions on assignment and subleasing contained in the Lease), and inure to
the benefit of Landlord, and its successors and assigns.
 

 
[________________________________]
   

 
By:

     
Title:



B-1

--------------------------------------------------------------------------------

EXHIBIT C
 
RULES AND REGULATIONS
 
1.          No sign, placard, picture, advertisement, name or notice shall be
installed or displayed by Tenant on any part of the exterior or interior Common
Areas of the Building.  Landlord shall have the right to remove, at Tenant’s
expense and without notice, any sign installed or displayed in violation of this
rule.  All approved signs or lettering on exterior doors and walls shall be
printed, painted, affixed or inscribed at the expense of Tenant by a person
approved by Landlord.


2.          No awning shall be permitted on any part of the Premises.  Tenant
shall not place anything against, near or on any glass partitions, doors,
windows or window sills which may appear unsightly from outside the Premises and
Tenant is specifically prohibited from sitting or placing anything on the
windowsills of the Premises.  Tenant shall not obstruct any windows, doors,
partitions or lights within the Premises which admit or reflect light into the
hallways or other Common Areas of the Building.  Tenant shall not attach or hang
any curtains, blinds, shades or screens used in connection with any window or
door of the Premises without first obtaining the written consent of Landlord. 
Said curtains, blinds or shades must be of a quality, type, design and color and
attached in a manner approved by Landlord.


3.          Landlord shall retain the right to control and prevent access to the
Building of all persons whose presence in the reasonable judgment of Landlord
would be prejudicial to the safety, character, reputation and interests of the
Building and its tenants; provided that nothing herein contained shall be
construed to prevent such access to persons with whom any tenant normally deals
in the ordinary course of its business, unless such persons are engaged in
illegal activities.  No tenant and no employee or invitee of any tenant shall go
upon the roof of the Building.


4.          All cleaning and janitorial services for the Building and the
Premises shall be provided exclusively through Landlord, and except with the
written consent of Landlord, no person or persons other than those approved by
Landlord shall be employed by Tenant or permitted to enter the Building for the
purpose of cleaning the same.  Tenant shall not cause any unnecessary labor by
carelessness or indifference to the good order and cleanliness of the Premises.


5.          Landlord will furnish Tenant, free of charge, with a sufficient
number of keys, access cards or electronic security passes for the Premises.
Landlord may charge an additional amount to be determined by Landlord from time
to time for any additional keys, cards or passes requested by Tenant, such
amount not to exceed Landlord’s actual costs incurred for such additional keys,
cards or passes. Tenant shall not alter any lock or install a new additional
lock or bolt on the entrance door of its Premises without written consent of
Landlord, such consent not to be unreasonably withheld, conditioned or delayed. 
Tenant, upon the termination of its tenancy, shall deliver to Landlord the keys,
cards and/or passes which have been furnished to Tenant, and in the event of
loss of any keys, cards or passes so furnished, shall pay Landlord the cost to
replace the same.


6.           If Tenant requires burglar alarm, security system or similar
services, it shall first obtain, and comply with, Landlord’s reasonable
instructions in their installation.


7.          Any freight elevator shall be available for use by all tenants in
the Building, subject to such reasonable scheduling as Landlord in its
discretion shall deem appropriate.  No equipment, materials or furniture will be
received in the Building or carried in the elevators except between such hours
and in such elevators as may be designated by Landlord.


8.          Tenant shall not place a load upon any floor of the Premises which
exceeds the load per square foot which such floor was designed to carry (as of
the Effective Date, 90 lbs. per foot) and which is allowed by law.  Landlord
shall have the right to prescribe the size and position of all safes, vaults and
other heavy objects brought into the Premises.  Heavy objects shall, if
considered necessary by Landlord, stand on such platforms as determined by
Landlord to be necessary to properly distribute the weight.
C-1

--------------------------------------------------------------------------------

Business machines and mechanical equipment belonging to Tenant, which cause
noise or vibration that may be transmitted to the structure of the Building or
to any space therein to such a degree as to be objectionable to Landlord or to
any tenants in the Building, shall be placed and maintained by Tenant, at
Tenant’s expense, on vibration eliminators or other devices sufficient to
eliminate noise or vibration.  The persons employed to move such equipment in or
out of the Building must be acceptable to Landlord in Landlord’s reasonable
discretion.


9.          Tenant shall not use or keep in the Premises any kerosene, gasoline
or other flammable or combustible fluid or material other than those limited
quantities necessary for the operation or maintenance of office equipment. 
Tenant shall not permit or allow the Premises to be occupied or used in a manner
offensive or objectionable to Landlord or other occupants of the Building by
reason of noise, odors or vibrations, nor shall Tenant bring into or keep in or
about the Premises any birds or animals except as permitted by the law.


10.         Intentionally omitted.


11.         Tenant shall cooperate fully with Landlord to assure the most
effective operation of the Building’s heating and air-conditioning and to comply
with any governmental energy-saving rules, laws or regulations of which Tenant
has actual notice, and shall refrain from attempting to adjust controls other
than room thermostats installed for Tenant’s use.  Tenant shall keep corridor
doors closed when not in use.


12.         Landlord reserves the right, exercisable without notice and without
liability to Tenant, to change the name and street address of the Building.


13.        Landlord reserves the right to exclude from the Building during hours
other than Business Hours, or such other hours as may be established from time
to time by Landlord, and on Sundays and legal holidays, any person unless that
person is Tenant’s employee, is known to the person or employee in charge of the
Building and has a pass/access card or is properly identified.  Tenant shall be
responsible for all persons for whom it requests passes and shall be liable to
Landlord for all acts of such persons.  Landlord reserves the right to prevent
access to the Building in case of invasion, mob, riot, public excitement or
other commotion by closing the doors or by other appropriate action.


14.        The toilet rooms, toilets, urinals, wash bowls and other apparatus
shall not be used for any purpose other than that for which they were
constructed.  The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the tenant who, or whose employees or
invitees shall have caused it.


15.        Tenant shall not sell, or permit the sale at retail, of newspapers,
magazines, periodicals, theater tickets or any other goods or merchandise to the
general public in or on the Premises except to the extent same is part of the
Permitted Use hereunder.  Tenant shall not make any room-to-room solicitation of
business from other tenants in the Building.


16.        Tenant shall not apply at any time or allow any application to be
made for a license or licenses for the sale of beer, wine, spirits or similar
intoxicating liquors on the Premises or any part thereof or allow the Premises
or any part thereof to be used for the carrying on therein of the trade of a
publican or licensed victualer or for the sale of beer, wine, spirits or similar
intoxicating liquors or for the purpose of a club or association where such
liquors may be sold supplied to or received, stored or bought for consumption by
members or any other person.


17.         Except as expressly permitted by the terms of the Lease, Tenant
shall not install any radio or television antenna, loudspeaker or other device
on the roof or exterior walls of the Building.


18.        Other than for reasonable office use and decorating consistent with
such use, Tenant shall not mark, drive nails, screw or drill into the
partitions, woodwork or plaster or in any way deface the Premises or any part
thereof.  Except as set forth in the Lease, Landlord reserves the right to
direct electricians as to where and how telephone and telegraph wires are to be
introduced to the Premises.  Tenant shall not affix any floor covering to the
floor of the Premises in any manner except as approved by Landlord.  Tenant
shall repair any damage resulting from noncompliance with this rule.


C-2

--------------------------------------------------------------------------------

19.        Any vending machines located within the Premises shall be for
Tenant’s, its employees, directors, officers and invitees exclusive use.


20.        Canvassing, soliciting and distribution of handbills or any other
written material from third parties, and peddling in the Building are
prohibited, and each tenant shall cooperate to prevent same.


21.        Tenant shall store all its trash and garbage within the Premises. 
Tenant shall not place in any trash box or receptacle any material which cannot
be disposed of in the ordinary and customary manner of trash and garbage
disposal.  All garbage and refuse disposal shall be made in accordance with
directions issued from time to time by Landlord.


22.        The Premises shall not be used for the storage of merchandise held
for sale to the general public (other than small sample quantities), or for
lodging or for manufacturing of any kind.  No cooking shall be done or permitted
by any tenant on the Premises, except that use by Tenant of Underwriters’
Laboratory-approved equipment for brewing coffee, tea, hot chocolate and similar
beverages or use of a microwave oven shall be permitted, provided that such
equipment and use is in accordance with all applicable federal, state, county
and city laws, codes, ordinances, rules and regulations.


23.        Without the written consent of Landlord, Tenant shall not use the
name of the Building in connection with or in promoting or advertising the
business of Tenant except as Tenant’s address.


24.        Tenant shall comply with all safety fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.


25.        Tenant assumes any and all responsibility for protecting the Premises
from theft, robbery and pilferage.


26.        The following items may not be brought into or kept in the Building:



  i)
fire-arms ammunition;

  ii)
animals or birds (except as permitted by law); and

  iii)
bicycles or other unauthorized vehicles.




27.
i)
Tenant shall not cause or permit any unusual or objectionable odors to be
produced upon, permeate through, or to issue out of the Premises;



  ii)
Tenant shall not permit any cooking to be done on the Premises other than in
areas so designated in plans and/or specifications provided to Landlord;

  iii)
Tenant shall not permit or suffer any part of the Premises to be used for the
purpose of gambling or for any illegal immoral or improper purpose;

  iv)
Tenant shall not suffer or permit any person to be lodged in or to sleep upon
the Premises; and

  v)
Nothing shall be thrown by the Tenant, its servants or agents out of the windows
or doors or down the passages of the Building.



28.        The requirements of Tenant will be attended to only upon written
application to the office of the Building Manager by an authorized individual.


29.        Smoking is prohibited in the Building.


30.        These Rules and Regulations shall be generally applicable, and
generally applied in the same manner, to all tenants of the Building.


C-3

--------------------------------------------------------------------------------

31.        These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease in the Building.  In the event
of conflict between the provisions contained in the Lease and these Rules and
Regulations the provisions of the Lease shall prevail.


32.        Landlord reserves the right to make such other and reasonable Rules
and Regulations as, in its judgment, may from time to time be needed for safety
and security, for care and cleanliness of the Building and for the preservation
of good order therein.  Tenant agrees to abide by all such Rules and Regulations
hereinabove stated and any additional rules and regulations which are adopted,
subject to the terms of Rule 31.


33.        Tenant shall be responsible for the observance of all of the
foregoing rules by Tenant’s employees, agents, clients, customers, invitees and
guests.


C-4

--------------------------------------------------------------------------------

EXHIBIT D
 
JANITORIAL SPECIFICATIONS
 
Premises Office Areas


Daily: Five (5) times per week


1.
Empty and clean all waste receptacles and remove dry waste material from the
premises; replace liners as necessary.


2.
Spot sweep and dust mop uncarpeted areas using a dust-treated mop.


3.
Spot vacuum all carpets and carpeted areas as needed.


4.
Wash clean all water fountains.


5.
Dust around and about all desk equipment and telephones.


6.
Spot clean carpet stains.


7.
Upon completion of cleaning, all lights will be turned off and doors locked,
leaving the premises in orderly condition.



Weekly


1.
Remove all finger marks from private entrance doors, light switches and
doorways.


2.
Hand dust supply grills within normal reach.


3.
Detail vacuum, reaching corners, under desks, crevices, etc.


4.
Hand dust and wipe clean with treated cloths all horizontal surfaces including
furniture, office equipment, windowsills, door ledges, and chair rails within
normal reach, so long as surfaces are clear of personal property and debris.



Annually


1.
Clean and spray wax vinyl tile floors in tenant areas (strip wax annually).



As Required
Wash vinyl wall covering on core walls.


Base Building Lavatories


Once Daily:

 
1.
Inspect lavatories and spot clean as necessary



Daily: Five (5) times per week


1.
Sweep and damp mop floors.


2.
Clean all mirrors, powder shelves, dispensers and receptacles, bright work,
flushometers, piping and toilet seat hinges.


3.
Wash both sides of all toilet seats.


4.
Wash all basins, bowls and urinals.


5.
Dust and clean all powder room fixtures.


6.
Empty and clean paper towel and sanitary disposal receptacles.


7.
Remove waste paper and refuse.


8.
Refill tissue holders, soap dispensers, towel dispensers; materials to be
furnished by owner.


9.
A sanitizing solution will be used in all lavatory cleaning.


10.
Wash all partitions and tile walls in lavatories as needed.



D-1

--------------------------------------------------------------------------------

Main Lobby, Elevators, Building Exterior, Common Corridors


Daily: Five (5) times per week


1.
Sweep, wash, or damp mop all floors.


2.
Clean elevators, wash or vacuum floors, wipe down walls and doors.


3.
Spot clean any metal work inside lobby.


4.
Spot clean any metal work surrounding Building Entrance doors.



As Required
Clean and maintain lighting fixtures.
Clean elevator tracks.


Vinyl Tile Lobbies and Common Corridors


Nightly
Sweep and damp mop all tile floors.  Vacuum all carpeted areas.


As-Required
Strip, clean and wax with non-skid wax.


Premises Kitchens/Coffee Stations


Nightly


1.
Clean counter top surfaces and back-splash


2.
Scour kitchen sinks, as long as surfaces are clear of dishes, utensils and
debris.



Weekly
Clean exterior of the kitchen cabinets


Exterior


1.    Maintain exterior common areas free from debris, cigarette butts, and
other trash, within ten feet (10’) of entrances. Empty trash containers as
necessary. Remove debris from all ash urns. Damp wipe all ash urns and trash
containers.


D-2

--------------------------------------------------------------------------------

EXHIBIT E
 
[intentionally omitted]


E-1

--------------------------------------------------------------------------------

EXHIBIT F
 
ESTOPPEL CERTIFICATE
 
Please refer to the documents described in Schedule I attached hereto (the
“Lease Documents”) including the “Lease” therein described.  The undersigned
(the “Tenant”), hereby certifies that it is the lessee/tenant under the Lease. 
Tenant hereby further acknowledges that it has been advised that the Lease may
be assigned to a purchaser of, and/or collaterally assigned in connection with a
proposed financing secured by, the property on which the Premises under the
Lease are located, and certifies both to the landlord under the lease (the
“Landlord”) and to any and all prospective purchasers (the “Purchasers”) and any
and all current and/or prospective mortgagees of such property, including any
trustee on behalf of any  holders of notes or other similar instruments, and any
holders from time-to-time of such notes or other instruments, and their
respective successors and assigns (collectively the “Mortgagees”) that as of the
date hereof, to Tenant’s knowledge:
 
1.           The information set forth in Schedule I hereto is true and
complete.
 
2.           Tenant is in occupancy of the Premises and the Lease is in full
force and effect and, except by such writings as are identified on Schedule I
hereto, has not been modified, assigned, supplemented, or amended since its
original execution, nor are there any other agreements between Landlord and
Tenant concerning the space rented under the Lease, whether oral or written.
 
3.           All conditions and agreements under the Lease to be satisfied or
performed by Landlord have been satisfied and performed.
 
4.           No Event of Default (as defined in the Lease) by Tenant under the
Lease currently exists and remains uncured, and, to Tenant’s knowledge, there
are no events which have occurred that with the giving of notice or the passage
of time or both, would result in an Event of Default by Tenant under the Lease.
 
5.           Tenant has not paid any Fixed Rent (as defined in the Lease) or
Additional Rent (as defined in the Lease) due under the Lease more than thirty
(30) days in advance of the date due under the Lease.
 
6.          Tenant has not sent any notice of default under the Lease Documents
to Landlord, and, to Tenant’s knowledge, there are no uncured defaults on the
part of Landlord under the Lease Documents and no events which have occurred
that, with the giving of notice or the passage of time or both, would result in
a default by Landlord thereunder.
 
7.           Except as set forth in the Lease Documents, there are no provisions
for, and Tenant has no rights with respect to, renewal or extension of the
initial term of the Lease; termination options, leasing or occupying additional
space or purchasing the premises.
 
8.           Tenant covenants and agrees that after receipt of notice of the
sale of the property it will promptly cause a new certificate of insurance to be
issued naming the new landlord and its managing agent and lender as additional
insureds.
 
9.          The undersigned has the authority to execute and deliver this
Estoppel Certificate on behalf of Tenant and acknowledges that all Purchasers
will rely on this Estoppel Certificate in purchasing the property and all
Mortgagees will rely upon this Estoppel Certificate in extending credit to
Landlord or Landlord’s successors in interest.
 
10.         This Estoppel Certificate shall be binding upon the successors,
assigns, and representatives of the undersigned and any party claiming through
or under the undersigned and shall inure to the benefit of all Purchasers and
Mortgagees.
 
F-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has duly executed this Estoppel Certificate this __
day of _______, 20___.
 

 


   
(Name of Tenant)
   

 
By:

     
Name:
 
Title:



F-2

--------------------------------------------------------------------------------

SCHEDULE I TO TENANT ESTOPPEL CERTIFICATE


Lease Documents, Lease Terms and Current Status



A.
Date of Lease:




B.
Parties:





1.
Landlord:





2.
Tenant:
d/b/a:

 

C.
Premises: Suite ________ located on floor(s) ________________ containing
approximately __________________ rentable square feet




D.
Modifications, Assignments, Supplements or Amendments to Lease:




E.
Commencement Date:




F.
Expiration of Current Term:




G.
Intentionally Omitted:




H.
Security Deposit Paid to Landlord:  None




I.
Current Fixed Rent (Annualized):  $__________




J.
Amount of Most Recent Rent Payment:  $__________



E-1

--------------------------------------------------------------------------------

EXHIBIT G
 
[intentionally omitted]
 
G-1

--------------------------------------------------------------------------------

EXHIBIT H
 
SPECIAL STIPULATIONS


1.           Renewal Terms.


(a)         Provided that Tenant is not then in default under the Lease, Tenant
shall have the option to renew the Lease for up to two (2) consecutive three (3)
year Renewal Terms subject to the terms of this Section 1.   In the event that
Tenant desires to renew the Lease it shall give notice in writing to Landlord at
least one hundred eighty (180) days prior to the Expiration Date (or the
expiration date of the then current Renewal Term, as applicable), time being of
the essence.  All of the terms and conditions of the Lease shall remain in
effect during the Renewal Terms, except that the Fixed Rent payable during the
first year of each Renewal Term shall be an amount equal to the lesser of (i)
the Fixed Rent in effect on the day immediately prior to the commencement of
such Renewal Term plus three percent (3%) per annum and (ii) the Market Rental
(defined below) for the Premises as of the first day of the applicable Renewal
Term, and thereafter the Fixed Rent shall increase on each anniversary of the
commencement of such Renewal Term by three percent (3%) per annum.   Tenant
shall have no option to renew the Lease beyond the expiration of the second
(2nd) Renewal Term.  Landlord shall have no obligation to perform any fit out
work for Tenant in connection with any Renewal Term.  In determining the Market
Rental, the parties shall take into consideration the Fixed Rent and the
Additional Rent payable under the Lease adjusted by the following:  (i) rental
abatement concessions, if any, being granted to tenants in connection with
comparable space for a lease renewal; (ii) tenant improvements or tenant
improvement allowances provided or to be provided for the comparable space for a
lease renewal; (iii) all other monetary and non-monetary concessions (including
free rent or fit-out periods) if any being granted to tenants in connection with
the comparable space for a lease renewal;  (iv) brokerage commissions; and (v)
the creditworthiness of the tenant.  The Market Rental shall include a
determination of the annual increases to Fixed Rent during the Renewal Term.


(b)          The fair market rental value per rentable square foot (the “Market
Rental”) shall be determined as follows:


(i)           Within ten (10) days after receiving Tenant’s notice electing to
renew the Lease, Landlord shall inform Tenant of Landlord’s determination of the
Market Rental for the Premises.


(ii)          If Tenant agrees with Landlord’s determination of the Market
Rental for the Premises, Tenant shall notify Landlord within ten (10) days after
Tenant’s receipt of Landlord’s notification.


(iii)        If Tenant disagrees with Landlord’s determination of the Market
Rental for the Premises, Tenant shall notify Landlord in writing within ten (10)
days after Tenant’s receipt of Landlord’s notification, setting forth Tenant’s
determination of the Market Rental for the Premises.


(iv)        If Landlord fails to accept Tenant’s determination of Market Rental
within ten (10) days after receipt (failure to so accept being deemed a
rejection of Tenant’s determination) and a compromise Market Rental cannot be
negotiated by the parties within thirty (30) days after Tenant submits its
determination of Market Rental, then Tenant shall have the right, during the ten
(10) day period following the fifteenth (15th) day after Tenant submits its
determination of Market Rental, to give Landlord written notice of Tenant’s
election to waive its renewal option (“Waiver Notice”) and if Tenant gives such
Waiver Notice to Landlord then Tenant’s Renewal Notice shall be deemed null and
void and the Lease shall expire on the Expiration Date as if the Renewal Notice
was never given.  If Tenant does not give a Waiver Notice to Landlord during the
aforesaid ten (10) day period, then Landlord and Tenant shall together, within
fifteen (15) days thereafter, select an independent commercial real estate
broker with at least seven (7) years of experience brokering commercial lease
transactions in New Castle County, Delaware, who shall be mutually satisfactory
to Landlord and Tenant, and who shall, within ten (10) days after being
selected, pick either Landlord’s determination or Tenant’s determination as the
Market Rental for the Premises. Such selection shall be the final determination
of the Market Rental and shall be binding on both parties. All costs and
expenses of the broker shall be paid by the party whose determination of Market
Rental was not selected by the broker.


(c)          It shall be a condition of the exercise of the option set forth in
this Section 1 that at the time of the exercise of said option and at the
commencement of each Renewal Term, no Event of Default by Tenant shall exist and
remain uncured.




H-1

--------------------------------------------------------------------------------